Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

Among

 

Inovate Acquisition Company,

 

Buyer’s Representative,

 

In-O-Vate Technologies, Inc.

 

and

 

Owners

 

Dated as of June 17, 2019

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II PURCHASE AND SALE

12

 

 

 

Section 2.01

Purchase and Sale of Assets

12

Section 2.02

Excluded Assets

13

Section 2.03

Assumed Liabilities

14

Section 2.04

Excluded Liabilities

14

Section 2.05

Purchase Price

16

Section 2.06

Purchase Price Adjustment

17

Section 2.07

Adjustment for Tax Purposes

19

Section 2.08

Allocation of Purchase Price

19

Section 2.09

[Reserved]

20

Section 2.10

Third Party Consents

20

 

 

ARTICLE III CLOSING

20

 

 

 

Section 3.01

Closing

20

Section 3.02

Closing Deliverables

21

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

23

 

 

 

Section 4.01

Incorporation and Qualification of Seller

23

Section 4.02

Capitalization; Subsidiaries

24

Section 4.03

Authority of Seller and Owners; Enforceability

24

Section 4.04

No Conflicts; Consents

24

Section 4.05

Financial Statements

25

Section 4.06

Indebtedness

26

Section 4.07

Undisclosed Liabilities

26

Section 4.08

Absence of Certain Changes, Events and Conditions

26

Section 4.09

Affiliate Transactions

28

Section 4.10

Material Contracts

28

Section 4.11

Title to and Location of the Purchased Assets

30

Section 4.12

Condition and Sufficiency of Assets

31

Section 4.13

Real Property

31

Section 4.14

Intellectual Property

33

Section 4.15

Product Liability

35

Section 4.16

Product Warranty

36

Section 4.17

Inventory

36

Section 4.18

Accounts Receivable

36

Section 4.19

Customers and Suppliers

36

Section 4.20

Insurance

37

Section 4.21

Legal Proceedings; Governmental Orders

38

Section 4.22

Compliance with Laws; Permits

38

Section 4.23

Environmental Matters

38

Section 4.24

Employee Benefit Matters

40

 

i

--------------------------------------------------------------------------------



 

Section 4.25

Employment Matters

43

Section 4.26

Taxes

44

Section 4.27

Anti-Bribery, FCPA, OFAC and AML Compliance

45

Section 4.28

Brokers

46

Section 4.29

Full Disclosure

46

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

46

 

 

 

Section 5.01

Incorporation of Buyer

46

Section 5.02

Authority of Buyer; Enforceability

46

Section 5.03

No Conflicts; Consents

47

Section 5.04

Brokers

47

Section 5.05

Legal Proceedings

47

Section 5.06

Sufficiency of Funds

47

Section 5.07

Independent Investigation and Consultation

47

Section 5.08

Full Disclosure

48

 

 

ARTICLE VI COVENANTS

48

 

 

 

Section 6.01

Employees and Employee Benefits

48

Section 6.02

Confidentiality

49

Section 6.03

Non-Competition; Non-Solicitation

49

Section 6.04

Governmental Approvals and Consents

51

Section 6.05

Books and Records

51

Section 6.06

Public Announcements

52

Section 6.07

[Reserved]

52

Section 6.08

Receivables

52

Section 6.09

Tax Matters

52

Section 6.10

Further Assurances

53

 

 

ARTICLE VII INDEMNIFICATION

53

 

 

 

Section 7.01

Survival

53

Section 7.02

Indemnification by Seller and Owners

54

Section 7.03

Indemnification by Buyer

55

Section 7.04

[Reserved]

55

Section 7.05

Indemnification Procedures

55

Section 7.06

Payments; Escrow Fund

57

Section 7.07

Tax Treatment of Indemnification Payments

58

Section 7.08

Effect of Investigation; Reliance; Representations Cumulative

58

Section 7.09

Exclusive Remedies

58

Section 7.10

Limitations

58

Section 7.11

Indemnification Basket and Cap Amount

59

Section 7.12

Additional Limitations

60

 

 

ARTICLE VIII MISCELLANEOUS

60

 

 

 

Section 8.01

Expenses

60

Section 8.02

Notices

60

Section 8.03

Interpretation

61

Section 8.04

Headings

61

 

ii

--------------------------------------------------------------------------------



 

Section 8.05

Severability

61

Section 8.06

Entire Agreement

61

Section 8.07

Successors and Assigns

62

Section 8.08

No Third-party Beneficiaries

62

Section 8.09

Amendment and Modification; Waiver

62

Section 8.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

62

Section 8.11

Buyer’s Representative

63

Section 8.12

Specific Performance

64

Section 8.13

Counterparts

64

 

EXHIBITS

 

Exhibit A

Escrow Agreement

 

Exhibit B

Earnout Agreement

 

 

iii

--------------------------------------------------------------------------------



 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of June 17, 2019, is
entered into by and among IN-O-VATE TECHNOLOGIES, INC. (“In-O-Vate” or
“Seller”), RICHARD J. HARPENAU and KAREN HARPENAU, individuals
(“Owners”), INOVATE ACQUISITION COMPANY, a Delaware corporation (“Buyer”), and
Buyer’s Representative (defined below).

 

RECITALS

 

WHEREAS, Owners own all of the issued and outstanding equity securities as
tenants by the entirety, and any instruments or rights exercisable or
exchangeable for or convertible into equity securities, of Seller;

 

WHEREAS, Seller is engaged in the business of inventing, developing,
manufacturing, marketing and distributing dryer and HVAC venting systems and
components for commercial and residential applications (the “Business”);

 

WHEREAS, Moving Rock, LLC, a Florida limited liability company (“Moving Rock”),
an entity owned by Owners, owns the real estate located at 250 South Central
Boulevard, Suite 207, Jupiter, Florida 33458 (the “Central Blvd Property”);

 

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and assume from Seller, substantially all of the assets, and certain specified
liabilities, of the Business, subject to the terms and conditions set forth
herein;

 

WHEREAS, Buyer wishes to lease the Central Blvd Property from Moving Rock,
subject to the terms and conditions of that certain Lease Agreement;

 

WHEREAS, a portion of the Purchase Price payable by Buyer to Seller is
contingent upon revenues realized by the Business after the Closing as set forth
in the Earnout Agreement (as defined herein).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I
DEFINITIONS

 

The following terms have the meanings specified or referred to in this
ARTICLE I:

 

“Accounts Receivable” has the meaning set forth in Section 2.01(a).

 

“Action” means any claim, action, cause of action, demand, lawsuit, arbitration,
inquiry, audit, notice of violation, proceeding, litigation, citation, summons,
subpoena or investigation of any nature, civil, criminal, administrative,
regulatory or otherwise, whether at law or in equity.

 

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the

 

1

--------------------------------------------------------------------------------



 

possession, directly or indirectly, of the power or ability to: (i) direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise; or (ii) directly
or indirectly direct, cause the use of, disposition of, or access to, the
property of another Person.

 

“Agreement” has the meaning set forth in the preamble.

 

“Allocation Schedule” has the meaning set forth in Section 2.08.

 

“Ancillary Documents” means the Earnout Agreement, the Escrow Agreement, the
General Bills of Sale, the Assignment and Assumption Agreements, Intellectual
Property Assignments, the Lease Agreement, and the other agreements, instruments
and documents required to be delivered at the Closing; provided, that “Ancillary
Documents” does not include the Employment Agreements.

 

“Ancillary Lease Documents” has the meaning set forth in Section 4.13(b).

 

“Assigned Contracts” has the meaning set forth in Section 2.01(c).

 

“Assignment and Assumption Agreements” has the meaning set forth in
Section 3.02(a)(iv).

 

“Assumed Liabilities” has the meaning set forth in Section 2.03.

 

“Balance Sheet” has the meaning set forth in Section 4.05(a).

 

“Balance Sheet Date” has the meaning set forth in Section 4.05(a).

 

“Benefit Plan” has the meaning set forth in Section 4.24(a).

 

“Books and Records” has the meaning set forth in Section 2.01(1).

 

“Business” has the meaning set forth in the recitals.

 

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in the State of Illinois are authorized or required by
Law to be closed for business.

 

“Business’ IT Systems” has the meaning set forth in Section 4.14(i).

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Indemnitees” has the meaning set forth in Section 7.02.

 

“Buyer’s Representative” has the meaning set forth in Section 8.12.

 

“Central Blvd Property” has the meaning set forth in the recitals.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

 

2

--------------------------------------------------------------------------------



 

“Closing” has the meaning set forth in Section 3.01.

 

“Closing Date” shall mean June 17, 2019.

 

“Closing Indebtedness” means all the Indebtedness of Seller as of the close of
Business on the Closing Date.

 

“Closing Payment” has the meaning set forth in Section 2.05(d).

 

“Closing Working Capital” means: the (a) Current Assets, less (b) Current
Liabilities, determined as of the open of business on the Closing Date.

 

“Closing Working Capital Statement” has the meaning set forth in
Section 2.06(b)(i).

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consent” means any approval, consent, ratification, waiver or other
authorization.

 

“Contracts” means all contracts, leases, deeds, mortgages, licenses,
instruments, notes, commitments, undertakings, indentures, joint ventures and
all other agreements, commitments and legally binding arrangements, whether
written or oral.

 

“Current Assets” means the Accounts Receivable, the Inventory and any prepaid
expenses (including, but not limited to, prepaid marketing expenses), credits,
advance payments, claims, security deposits and refunds, but, in each case, only
to the extent acquired pursuant to the terms of this Agreement.

 

“Current Liabilities” means the Trade Payables in each case only to the extent
assumed pursuant to the terms of this Agreement, but shall not include any
Indebtedness or any Transaction Expenses.

 

“Data Room” means the online data room titled “In-O-Vate Technologies Inc. —
MAN1196” located at https://app.vaultrooms.com and maintained on behalf of
Seller by Vault Rooms in connection with the transactions contemplated by this
Agreement.

 

“Disclosure Schedules” means the Disclosure Schedules delivered by Seller
concurrently with the execution and delivery of this Agreement.

 

“Disputed Amounts” has the meaning set forth in Section 2.06(c)(iii).

 

“Dollars” or “$” means the lawful currency of the United States.

 

“Earnout Agreement” has the meaning set forth in Section 3.02(a)(x).

 

“Earnout Payment” means an “Earnout Payment” (as defined in the Earnout
Agreement), if any, which is required to be paid by Buyer to Seller pursuant to
the terms of the Earnout Agreement.

 

“Employment Agreements” has the meaning set forth in Section 3.02(a)(ix).

 

3

--------------------------------------------------------------------------------



 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Environmental Claim” means any Action, Governmental Order, lien, fine, penalty,
or, as to each, any settlement or judgment arising therefrom, by or from any
Person alleging liability of whatever kind or nature (including liability or
responsibility for the costs of enforcement proceedings, investigations,
cleanup, governmental response, removal or remediation, natural resources
damages, property damages, personal injuries, medical monitoring, penalties,
contribution, indemnification and injunctive relief) arising out of, based on or
resulting from: (a) the presence, Release of, or exposure to, any Hazardous
Materials; or (b) any actual or alleged non-compliance with any Environmental
Law or term or condition of any Environmental Permit.

 

“Environmental Law” means any applicable Law, and any Governmental Order or
binding agreement with any Governmental Authority: (a) relating to pollution (or
the cleanup thereof) or the protection of natural resources, endangered or
threatened species, human health or safety, or the environment (including
ambient air, soil, surface water or groundwater, or subsurface strata); or
(b) concerning the presence of, exposure to, or the management, manufacture,
use, containment, storage, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, processing, production, disposal or remediation of
any Hazardous Materials. The term “Environmental Law” includes, without
limitation, the following (including their implementing regulations and any
state analogs): CERCLA; the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976, as amended by the Hazardous and Solid
Waste Amendments of 1984, 42 U.S.C. §§ 6901 et seq.; the Federal Water Pollution
Control Act of 1972, as amended by the Clean Water Act of 1977, 33 U.S.C. §§
1251 et seq.; the Toxic Substances Control Act of 1976, as amended, 15 U.S.C. §§
2601 et seq.; the Emergency Planning and Community Right-to-Know Act of 1986, 42
U.S.C. §§ 11001 et seq.; the Clean Air Act of 1966, as amended by the Clean Air
Act Amendments of 1990, 42 U.S.C. §§ 7401 et seq.; and the Occupational Safety
and Health Act of 1970, as amended, 29 U.S.C. §§ 651 et seq.

 

“Environmental Notice” means any written directive, request for information,
notice of violation or infraction, or other notice respecting any Environmental
Claim relating to actual or alleged non-compliance with or liability pursuant to
any Environmental Law or any term or condition of any Environmental Permit.

 

“Environmental Permit” means any Permit, letter, clearance, consent, waiver,
closure, exemption, decision or other action required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

 

“ERISA Affiliate” means all employers (whether or not incorporated) that would
be treated together with a Seller or any of its Affiliates as a “single
employer” within the meaning of Section 414 of the Code or Section 4001 of
ERISA.

 

“Escrow Agent” means CIBC Bank USA.

 

4

--------------------------------------------------------------------------------



 

“Escrow Agreement” has the meaning set forth in Section 2.05(a).

 

“Escrow Amount” means $1,350,000 to be deposited for a period of eighteen (18)
months following the Closing.  The Escrow Amount shall be invested by the Escrow
Agent pursuant to an escrow agreement in an interest bearing account, and shall
be held as security for any adjustments to the Purchase Price in favor of Buyer,
as well as claims for indemnification made by Buyer, subject to the terms and
conditions set forth in ARTICLE VII of this Agreement. The Escrowed Amount shall
be released to Seller no later than eighteen (18) months following the Closing
Date, less appropriate reserves for any unresolved claims that are made in
writing during such eighteen (18) month period.

 

“Escrow Fund” has the meaning set forth in Section 2.05(a).

 

“Estimated Closing Balance Sheet” has the meaning set forth in
Section 2.06(a)(ii).

 

“Estimated Closing Indebtedness” has the meaning set forth in
Section 2.06(a)(iv).

 

“Estimated Closing Statement” has the meaning set forth in Section 2.06(a).

 

“Estimated Closing Working Capital” means an amount equal to $1,276,672.43.

 

“Estimated Transaction Expenses” has the meaning set forth in
Section 2.06(a)(iii).

 

“Excluded Assets” has the meaning set forth in Section 2.02.

 

“Excluded Contracts” has the meaning set forth in Section 2.02(a).

 

“Excluded Liabilities” has the meaning set forth in Section 2.04.

 

“Extended Coverage” means extended products liability and completed operations
liability insurance, in a form and on terms reasonably acceptable to Buyer, with
an extended reporting period of at least five (5) years covering defects,
warranties and errors and omissions relating to any Products sold, marketed,
distributed, provided or performed on or before the Closing Date; provided, that
Buyer shall be express beneficiaries of such policy.

 

“Financial Statements” has the meaning set forth in Section 4.05(a).

 

“FIRPTA Certificate” means an affidavit pursuant to Treasury Regulations
Section 1.1445-2(b) certifying that the affiant is not a foreign person within
the meaning of Section 1445 of the Code.

 

“Fundamental Representations” has the meaning set forth in Section 7.01.

 

“GAAP” means United States generally accepted accounting principles in effect
from time to time, consistently applied.

 

“General Bills of Sale” has the meaning set forth in Section 3.02(a)(ii).

 

“Government Contracts” has the meaning set forth in Section 4.10(a)(xi).

 

5

--------------------------------------------------------------------------------



 

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

 

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

 

“Hazardous Materials” means: (a) any material, substance, chemical, waste,
product, derivative, compound, mixture, solid, liquid, mineral or gas, in each
case, whether naturally occurring or manmade, that is hazardous, acutely
hazardous, toxic, or words of similar import or regulatory effect under
Environmental Laws; and (b) any petroleum or petroleum-derived products, radon,
radioactive materials or wastes, asbestos in any form, lead or lead-containing
materials, urea formaldehyde foam insulation and polychlorinated biphenyls.

 

“Harpenau Employment Agreement” means the Employment Agreement between Buyer and
Richard J. Harpenau.

 

“Indebtedness” of any Person means (i) indebtedness for borrowed money, whether
current or funded, or secured or unsecured, or indebtedness issued or incurred
in substitution or exchange for indebtedness for borrowed money including any
related interest, prepayment penalties or premiums, fees and expenses,
(ii) amounts owing as contingent or deferred purchase price for property or
services, including all seller notes and “earn-out” payments, (iii) indebtedness
evidenced by any note, bond, debenture, or other debt instrument or debt
security, including any related interest, prepayment penalties or premiums, fees
and expenses, (iv) obligations under any interest rate, currency or other
hedging agreement or reimbursement obligations in connection with letters of
credit, (v) all the obligations (whether principal, interest, any purchase price
to be paid to transfer the ownership of the leased property to Seller or
otherwise) under leases which are, or are required to be, in accordance with
GAAP, recorded as capital leases in respect of which such Person is liable as a
lessee, (vi) all obligations under any sale-and-leaseback or other synthetic
debt arrangements, (vii) all obligations under any installment sale, conditional
sale, title-retention or similar arrangement, (viii) guarantees with respect to
any indebtedness of any other Person of a type described in clauses (i) through
(vii) above, (ix) all compensation owed to current or former employees or
independent contractors and (x) any pension contributions, pay in lieu of
personal time off, vacation or sick leave entitlement, deferred compensation or
other accrued rights or benefits (regardless whether vested) earned by or
payable for any former or current employees, in each case, including the
aggregate principal amount of, and any accrued interest and applicable
pre-payment charges, fees, penalties or premiums with respect to, such
obligations (including any prepayment penalties, if any, payable upon payment of
such Indebtedness); provided, however, that any operating lease rent which is
not past due and any trade payables (in each case, which constitute Assumed
Liabilities and which are included in the Closing Working Capital) and all of
the Transaction Expenses and the Specified Obligations shall not constitute
“Indebtedness.”

 

“Indemnified Party” has the meaning set forth in Section 7.05.

 

“Indemnifying Party” has the meaning set forth in Section 7.05.

 

“Independent Accountant” has the meaning set forth in Section 2.06(c)(iii).

 

6

--------------------------------------------------------------------------------



 

“Insurance Policies” has the meaning set forth in Section 4.20.

 

“Intellectual Property” means any and all rights in, arising out of, or
associated with any of the following in any jurisdiction throughout the world:
(a) issued patents and patent applications (whether provisional or
non-provisional), including divisionals, continuations, continuations-in-part,
substitutions, reissues, reexaminations, extensions, or restorations of any of
the foregoing, and other Governmental Authority-issued indicia of invention
ownership (including certificates of invention, petty patents, and patent
utility models) (“Patents”); (b) trademarks, service marks, brands,
certification marks, logos, trade dress, trade names, slogans, `dba’ names,
fictitious name filings, vanity telephone numbers and other similar indicia of
source or origin, together with the goodwill connected with the use of and
symbolized by, and all registrations, applications for registration, and
renewals of, any of the foregoing (“Trademarks”); (c) copyrights and works of
authorship, whether or not copyrightable, and all registrations, applications
for registration, and renewals of any of the foregoing (“Copyrights”);
(d) internet domain names and social media account or user names (including
“handles”), whether or not Trademarks, all associated web addresses, URLs,
websites and web pages, social media accounts and pages, and all content and
data thereon or relating thereto, whether or not Copyrights; (e) mask works, and
all registrations, applications for registration, and renewals thereof;
(f) industrial designs, and all Patents, registrations, applications for
registration, and renewals thereof; (g) trade secrets, know-how, inventions
(whether or not patentable), discoveries, improvements, technology, Business and
technical information, databases, data compilations and collections, tools,
methods, processes, techniques, and other confidential and proprietary
information and all rights therein (“Trade Secrets”); (h) computer programs,
operating systems, applications, firmware and other code, including all source
code, object code, application programming interfaces, data files, databases,
protocols, specifications, and other documentation thereof (“Software”);
(i) rights of publicity; and (j) all other intellectual or industrial property
and proprietary rights.

 

“Intellectual Property Agreements” means all assignments, licenses, sublicenses,
obligations to license, consent to use agreements, settlements, coexistence
agreements, covenants not to sue, waivers, releases, permissions, research
agreements, development agreements, joint ownership agreements, consulting
agreements, joint venture agreements, co-marketing agreements, and other
Contracts, whether written or oral, relating to any Intellectual Property that
is used, held for use or required for use in the conduct of the Business as
currently conducted or proposed to be conducted, or to which Seller is a party,
beneficiary or otherwise bound.

 

“Intellectual Property Assets” means all Intellectual Property that is owned by
Seller and used or held for use in the conduct of the Business as currently
conducted or proposed to be conducted, together with all: (i) royalties, fees,
income, payments, and other proceeds now or hereafter due or payable to Seller
with respect to such Intellectual Property; (ii) claims and causes of action
with respect to such Intellectual Property, whether accruing before, on, or
after the date hereof/accruing on or after the date hereof, including all rights
to and claims for damages, restitution, and injunctive and other legal or
equitable relief for past, present, or future infringement, misappropriation, or
other violation thereof; and (iii) all corresponding rights that, now or
hereafter, may be secured throughout the world with respect thereto.

 

“Intellectual Property Assignments” has the meaning set forth in
Section 3.02(a)(v).

 

“Intellectual Property Registrations” means all Intellectual Property Assets
that are subject to any issuance, registration, or application by or with any
Governmental Authority or

 

7

--------------------------------------------------------------------------------



 

authorized private registrar in any jurisdiction, including issued Patents,
registered Trademarks, domain names and Copyrights, and pending applications for
any of the foregoing.

 

“Interim Balance Sheet” has the meaning set forth in Section 4.05(a).

 

“Interim Balance Sheet Date” has the meaning set forth in Section 4.05(a).

 

“Interim Financial Statements” has the meaning set forth in Section 4.05(a).

 

“Inventory” has the meaning set forth in Section 2.01(b).

 

“Key Employees” has the meaning set forth in Section 3.02(a)(ix).

 

“Knowledge of Seller” or “Seller’s Knowledge” or any other similar knowledge
qualification, means with respect to a particular fact or matter, the actual or
constructive knowledge of any Knowledge Party, after reasonable investigation as
of the applicable date with respect to any applicable matter.

 

“Knowledge Party” means Owners, each Key Employee, and each other director or
officer of Seller.

 

“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.

 

“Leased Real Property” has the meaning set forth in Section 4.13(b).

 

“Lease Agreement” has the meaning set forth in Section 4.13(a).

 

“Leases” has the meaning set forth in Section 4.13(b).

 

“Liabilities” means liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise.

 

“Losses” means losses, damages, liabilities, deficiencies, Actions, judgments,
interest, awards, penalties, fines, costs or expenses of whatever kind, and, in
each case, regardless whether direct, foreseen, foreseeable or proximate and
whether or not avoidable, including reasonable attorneys’ and expert witnesses’
fees and expenses, increases in insurance premiums or financing costs, lost
profits, loss of use, reputational damage, diminution in value (including
diminution in the value of all or any portion of the Purchased Assets calculated
by reference to the financial multiple used to determine the cash component of
the Purchase Price payable at Closing) and the cost of investigating and
enforcing any right to indemnification hereunder (including the costs of
preparing and prosecuting any litigation, contesting any defenses, and pursuing
any appeals in connection with such enforcement) and the cost of preparing and
making any applicable insurance claims and pursuing any insurance providers, and
which result in actual, out-of-pocket losses, but not including losses that are
of a punitive (exception in the case of fraud), consequential, incidental, or
exemplary nature, including, but not limited to, lost profits and lost
business/investment opportunities (unless such losses are sought by or payable
to a third party).

 

8

--------------------------------------------------------------------------------



 

“Made Available” means that information or documents have been made available in
the Data Room for Buyer to download in reviewable format (e.g. PDF) on the Data
Room at least ten (10) Business Days prior to the date of the execution of this
Agreement.

 

“Material Adverse Effect” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the business, prospects, results of
operations, financial condition of the Business, (b) the value of the Purchased
Assets, (c) the magnitude of the Assumed Liabilities, or (d) the ability of
Seller to consummate the transactions contemplated hereby on a timely basis;
provided, however, that “Material Adverse Effect” shall not include any event,
occurrence, fact, condition or change, directly or indirectly, arising out of or
attributable to: (i) acts of war (whether or not declared), armed hostilities or
terrorism, or the escalation or worsening thereof; (ii) any action required or
permitted by this Agreement, except pursuant to Section 4.04 and Section 6.04;
(iii) any changes in applicable Laws or accounting rules, including GAAP; or
(iv) the public announcement, pendency or completion of the transactions
contemplated by this Agreement; provided further, however, that any event,
occurrence, fact, condition or change referred to in clause (i) immediately
above shall be taken into account in determining whether a Material Adverse
Effect has occurred or could reasonably be expected to occur to the extent that
such event, occurrence, fact, condition or change has a disproportionate effect
on the Business compared to other participants in the industries in which the
Business operate.

 

“Material Contracts” has the meaning set forth in Section 4.10(a).

 

“Material Customers” has the meaning set forth in Section 4.19(a).

 

“Material Suppliers” has the meaning set forth in Section 4.19(b).

 

“Multiemployer Plan” has the meaning set forth in Section 4.24(c).

 

“M&A Qualified Beneficiary” means an “M&A qualified beneficiary” as defined in
Treasury Regulation § 54.4980B-9 (or successor regulation).

 

“Ordinary Course of Business” means, in respect to any Person, the ordinary
course of such Person’s business, as conducted by such Person in accordance with
past practice and undertaken by such Person in good faith and not for the
purposes of evading any Covenant or restriction in this Agreement or any other
agreement.

 

“Owners” mean Richard J. Harpenau and Karen Harpenau, as tenants in the
entirety.

 

“Payment Account(s)” means the deposit account(s) to which customers of the
Business make, or to which Seller has directed any customer to make, payment of
any Accounts Receivable.

 

“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

 

“Permitted Encumbrances” has the meaning set forth in Section 4.11.

 

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association or other entity.

 

9

--------------------------------------------------------------------------------



 

“Post-Closing Adjustment” has the meaning set forth in Section 2.06(b)(ii).

 

“Post-Closing Tax Period” means any taxable period beginning on or after the
Closing Date and, with respect to any Straddle Period, the portion of such
taxable period beginning on and continuing after the Closing Date.

 

“Pre-Closing Tax Period” means any taxable period ending before the Closing Date
and, with respect to any Straddle Period, the portion of such taxable period
ending on the day before the Closing Date.

 

“Prior Financial Statements” has the meaning set forth in Section 4.05(a).

 

“Products” has the meaning set forth in Section 4.15.

 

“Purchase Price” has the meaning set forth in Section 2.05.

 

“Purchased Assets” has the meaning set forth in Section 2.01.

 

“Qualified Benefit Plan” has the meaning set forth in Section 4.24(c).

 

“Release” means any actual or threatened release, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, abandonment, disposing or allowing to escape or migrate into or through
the environment (including, without limitation, ambient air (indoor or outdoor),
surface water, groundwater, land surface or subsurface strata or within any
building, structure, facility or fixture).

 

“Representative” means, with respect to any Person, any and all directors,
officers, employees, consultants, financial advisors, counsel, accountants,
independent contractors, principals and other agents of such Person.

 

“Resolution Period” has the meaning set forth in Section 2.06(c)(ii).

 

“Restricted Business” means, with respect to the Business, the inventing,
developing, manufacturing, marketing and distributing of dryer or HVAC venting
systems and components for commercial and residential applications.

 

“Restricted Period” has the meaning set forth in Section 6.03(a).

 

“Review Period” has the meaning set forth in Section 2.06(c)(i).

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Indemnitees” has the meaning set forth in Section 7.03.

 

“Seller Party” and “Seller Parties” have the meaning set forth in
Section 6.03(e).

 

“Seller’s Accountants” means Wisneski, Sears & Associates, PA, Attention: Ron
Wisneski, located at 810 Saturn Street, Jupiter, Florida 33477.

 

“Seller’s Broker” has the meaning set forth in Section 4.28.

 

“Seller’s Stock” has the meaning set forth in Section 4.02.

 

10

--------------------------------------------------------------------------------



 

“Single Employer Plan” has the meaning set forth in Section 4.24(d).

 

“Specified Obligations” has the meaning set forth in Section 2.05(d)(ii)(B).

 

“Statement of Objections” has the meaning set forth in Section 2.06(c)(ii).

 

“Straddle Period” means any taxable period beginning before and ending after the
Closing Date.

 

“Tail Policy” means a customary directors’ and officers’ insurance ‘tail’ policy
with a claims period of at least three (3) years after the Closing Date covering
all indemnification obligations of Seller and any direct fiduciary or employment
practices liability of the individuals who served as Seller’s directors or
officers in the three (3) years on or before the Closing Date.

 

“Tangible Personal Property” has the meaning set forth in Section 2.01(e).

 

“Target Working Capital” means an amount equal to $1,276,672.43, calculated
based upon the average of the trailing six (6) months working capital, ending on
April 30, 2019.

 

“Tax Clearance Certificates” has the meaning set forth in Section 3.02(a)(xiv).

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

“Taxes” means all federal, state, local, foreign and other income, gross
receipts, sales, use, production, ad valorem, transfer, documentary, franchise,
registration, profits, license, lease, service, service use, withholding,
payroll, employment, unemployment, estimated, excise, severance, environmental,
stamp, occupation, premium, property (real or personal), real property gains,
windfall profits, customs, duties or other taxes, fees, assessments or charges
of any kind imposed by a Taxing Authority, together with any interest, additions
or penalties with respect thereto and any interest in respect of such additions
or penalties.

 

“Taxing Authority” means a Governmental Authority having the legal authority to
impose, levy, assess, collect or administer the relevant Tax.

 

“Territory” means worldwide.

 

“Third Party Claim” has the meaning set forth in Section 7.05(a).

 

“Trade Payables” has the meaning set forth in Section 2.03(a).

 

“Transaction Expenses” means:  (a) all fees and expenses incurred by Seller,
Owners and their Affiliates at or prior to the Closing in connection with the
preparation, negotiation and execution of this Agreement, the Earnout Agreement,
the Escrow Agreement, the Ancillary Documents, and the performance and
consummation of the transactions contemplated hereby and thereby, including fees
and expenses of counsel to Seller and Owners; (b) the underwriting charges (if
any), application fee (if any) and premium for the Extended Coverage and the
Tail Policy; and (c) any additional or increase in compensation, including any
change-of-control compensation, ‘golden parachute’ or transaction, retention or
‘stay’ bonus, to which any employee, independent contractor or consultant of the
Business is or will become entitled as a result of the entry into this

 

11

--------------------------------------------------------------------------------



 

Agreement and the consummation of the transactions contemplated by this
Agreement, disregarding any additional condition such as passing of time or
giving notice of termination; provided, however, that “Transaction Expenses”
does not include (x) any Transaction Expenses paid prior to Closing, (y) any of
the Specified Obligations or (z) any post-Closing obligations under the
Employment Agreements.

 

“Undisputed Amounts” has the meaning set forth in Section 2.06(c)(iii).

 

“Union” has the meaning set forth in Section 4.25(b).

 

“WARN Act” means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.01                            Purchase and Sale of Assets. Subject to
the terms and conditions set forth herein, at the Closing, Seller shall sell,
assign, transfer, convey and deliver to Buyer, and Buyer shall purchase from
Seller, free and clear of any Encumbrances other than Permitted Encumbrances,
all of Seller’s right, title and interest in, to and under all of the assets,
properties and rights of every kind and nature, whether real, personal or mixed,
tangible or intangible (including goodwill), wherever located and whether now
existing or hereafter acquired (other than the Excluded Assets), which relate
to, or are used or held for use in connection with, the Business (collectively,
the “Purchased Assets”), including, without limitation, the following:

 

(a)                                 all accounts or notes receivable held by
Seller, all Payment Accounts (with nominal balances), and any security, claim,
remedy or other right related to any of the foregoing (“Accounts Receivable”);

 

(b)                                 all inventory, finished goods, raw
materials, work in progress, packaging, supplies, parts and other inventories
(“Inventory”);

 

(c)                                  (i) all Contracts, including Intellectual
Property Agreements, which are set forth on Section 2.01(c) of the Disclosure
Schedules and (ii) all purchase orders issued to Seller in the Ordinary Course
of Business consistent with past practice which are subject to Seller’s standard
warranties and standard terms and conditions that have been attached to
Section 4.16 of the Disclosure Schedules (collectively, the “Assigned
Contracts”);

 

(d)                                 all Intellectual Property Assets;

 

(e)                                  all furniture, fixtures, equipment,
machinery, tools, vehicles, office equipment, supplies, computers, telephones
and other tangible personal property (the “Tangible Personal Property”);

 

(f)                                   occupancy and possessory rights as tenant
or licensee in connection with all Leased Real Property;

 

(g)                                  to the extent legally transferable, all
Permits, including Environmental Permits, which are held by Seller and required
for the conduct of the Business as currently

 

12

--------------------------------------------------------------------------------



 

conducted or for the ownership and use of the Purchased Assets, including,
without limitation, those listed on Section 4.22(b) and Section 4.23(b) of the
Disclosure Schedules;

 

(h)                                 all rights to any Actions of any nature
available to or being pursued by Seller to the extent related to the Business,
the Purchased Assets or the Assumed Liabilities, whether arising by way of
counterclaim or otherwise;

 

(i)                                     all prepaid expenses, credits, advance
payments, claims, security, refunds, rights of recovery, rights of set-off,
rights of recoupment, deposits, charges, sums and fees (including any such item
relating to the payment of Taxes);

 

(j)                                    all of Seller’s rights under warranties,
indemnities and all similar rights against third parties to the extent related
to any Purchased Assets;

 

(k)                                 all insurance benefits, including rights and
proceeds, arising from or relating to the Business, the Purchased Assets or the
Assumed Liabilities;

 

(l)                                     copies of all books and records,
including, but not limited to, books of account, ledgers and general, financial
and accounting records as such relate to the Purchased Assets, machinery and
equipment maintenance files, customer lists, customer purchasing histories,
price lists, distribution lists, supplier lists, production data, quality
control records and procedures, customer complaints and inquiry files, research
and development files, records and data (including all correspondence with any
Governmental Authority), sales material and records (including pricing history,
total sales, terms and conditions of sale, sales and pricing policies and
practices), strategic plans, internal financial statements, marketing and
promotional surveys, tangible embodiments of the Intellectual Property Assets,
and all materials, research and files relating to the Intellectual Property
Assets and the Intellectual Property Agreements (collectively, “Books and
Records”); and

 

(m)                             all goodwill of the Business and the going
concern value of the Business.

 

Section 2.02                            Excluded Assets. Notwithstanding the
foregoing, the Purchased Assets shall not include the following assets
(collectively, the “Excluded Assets”):

 

(a)                                 Contracts, including Intellectual Property
Agreements, that are not Assigned Contracts (the “Excluded Contracts”);

 

(b)                                 the corporate seals, organizational
documents, minute books, stock books, Tax Returns, books of account or other
records having to do with the corporate organization of Seller;

 

(c)                                  all Benefit Plans and assets attributable
thereto;

 

(d)                                 the assets, properties and rights
specifically set forth on Section 2.02(d) of the Disclosure Schedules;

 

(e)                                  any and all Tax assets, including but not
limited to benefits, duty and Tax refunds, prepayments, claims and related
rights;

 

(f)                                   all cash and cash equivalents, bank
accounts (other than Payments Account(s)) and securities of Seller;

 

13

--------------------------------------------------------------------------------



 

(g)                                  all insurance policies of Seller and all
rights to applicable claims and proceeds thereunder;

 

(h)                                 the rights which accrue or will accrue to
Seller and Owners under this Agreement and the Ancillary Documents; and

 

(i)                                     the personnel records and other records
that Seller is required by Law to retain in its possession, and Seller’s entity
records, minutes and records of members’, partners’, shareholders’, and
directors’ meetings, any internal appraisals or economic evaluations of the
Business prepared by or for the benefit of Seller, Seller’s accounting and
income tax records and correspondence with legal counsel or legal work product
or similar proprietary work product of Seller or Seller’s shareholders, unless
any of the foregoing relates to any Assumed Liability or any Purchased Asset or
by administration or other agreements of the Business (including without
limitation any Material Contract).

 

Section 2.03                            Assumed Liabilities. Subject to the
terms and conditions set forth herein, Buyer shall assume and agree to pay,
perform and discharge only the following Liabilities of Seller (collectively,
the “Assumed Liabilities”), and no other Liabilities:

 

(a)                                 all accounts payable of Seller to third
parties in connection with the Business that remain unpaid and are not
delinquent as of the Closing Date and that either are reflected on the Interim
Balance Sheet or arose in the Ordinary Course of Business consistent with past
practice since the Interim Balance Sheet Date (the “Trade Payables”);

 

(b)                                 all Liabilities in respect of the Assigned
Contracts but only to the extent that such Liabilities thereunder are required
to be performed after the Closing Date, were incurred in the Ordinary Course of
Business and do not relate to any failure to perform, improper performance,
warranty or other breach, default or violation by Seller on or prior to the
Closing;

 

(c)                                  all Liabilities and obligations for Taxes
relating to the Business, the Purchase Assets or the Assumed Liabilities on or
for any Post-Closing Tax Period;

 

(d)                                 the Specified Obligations; and

 

(e)                                  those Liabilities of Seller set forth on
Section 2.03(d) of the Disclosure Schedules.

 

Section 2.04                            Excluded Liabilities. Notwithstanding
the provisions of Section 2.03 or any other provision in this Agreement to the
contrary, Buyer shall not assume and shall not be responsible to pay, perform or
discharge any Liabilities of Seller or any of their Affiliates of any kind or
nature whatsoever other than the Assumed Liabilities (the “Excluded
Liabilities”). Seller shall, and shall cause each of its Affiliates to, pay and
satisfy in due course all Excluded Liabilities which they are obligated to pay
and satisfy. Without limiting the generality of the foregoing, the Excluded
Liabilities shall include, but not be limited to, the following (subject to
accruals in the Closing Working Capital, as finally adjusted pursuant to
Section 2.06):

 

(a)                                 any Liabilities of Seller arising or
incurred in connection with the negotiation, preparation, investigation and
performance of this Agreement, the Ancillary Documents and the transactions
contemplated hereby and thereby, including, without limitation, fees and
expenses of counsel, accountants, consultants, advisers and others;

 

14

--------------------------------------------------------------------------------



 

(b)                                 any Liability for (i) Taxes of Seller (or
any stockholder or Affiliate of Seller) or relating to the Business, the
Purchased Assets or the Assumed Liabilities for any Pre-Closing Tax Period;
(ii) Taxes that arise out of the consummation of the transactions contemplated
hereby or that are the responsibility of Seller pursuant to Section 6.09(b); or
(iii) other Taxes of Seller (or any stockholder or Affiliate of Seller) of any
kind or description (including any Liability for Taxes of Seller (or any
stockholder or Affiliate of Seller) that becomes a Liability of Buyer under any
common law doctrine of de facto merger or transferee or successor liability or
otherwise by operation of contract or Law) for any Pre-Closing Tax Period;

 

(c)                                  any Liabilities relating to or arising out
of the Excluded Assets;

 

(d)                                 any Liabilities in respect of any pending or
threatened Action arising out of, relating to or otherwise in respect of the
operation of the Business or the Purchased Assets to the extent such Action
relates to such operation on or prior to the Closing Date;

 

(e)                                  any product warranty or other Liability or
similar claim for injury to a Person or property which arises out of or is based
upon any express or implied representation, warranty, agreement or guaranty made
by Seller on or prior to the Closing Date, or by reason of the improper
performance or malfunctioning of a product, improper design or manufacture,
failure to adequately package, label or warn of hazards or other related product
defects of any products at any time manufactured or sold or any service
performed by Seller to the extent arising out of or relating to facts,
circumstances or conditions existing on or prior to the Closing Date;

 

(f)                                   any recall, design defect or similar
claims of any products manufactured or sold or any service performed by Seller
to the extent arising out of or relating to facts, circumstances or conditions
existing on or prior to the Closing Date;

 

(g)                                  any Liabilities of Seller arising under or
in connection with any Benefit Plan providing benefits to any present or former
employee of Seller to the extent arising out of or relating to facts,
circumstances or conditions existing on or prior to the Closing Date;

 

(h)                                 any Liabilities of Seller for any present or
former employees, officers, directors, retirees, independent contractors or
consultants of Seller, including, without limitation, any Liabilities associated
with any claims for wages or other benefits, bonuses, accrued vacation, workers’
compensation, severance, retention, termination or other payments;

 

(i)                                     any Environmental Claims, or Liabilities
under Environmental Laws, to the extent arising out of or relating to facts,
circumstances or conditions existing on or prior to the Closing or otherwise to
the extent arising out of any actions or omissions of Seller;

 

(j)                                    any accounts payable of Seller (i) to the
extent not accounted for on the Interim Balance Sheet; and (ii) which did not
arise in the Ordinary Course of Business;

 

(k)                                 any Liabilities of the Business relating or
arising from unfulfilled commitments, quotations, purchase orders, customer
orders or work orders that (i) do not constitute part of the Purchased Assets
issued by the Business’ customers to Seller before the Closing; (ii) did not
arise in the Ordinary Course of Business; or (iii) are not validly and
effectively assigned to Buyer pursuant to this Agreement;

 

15

--------------------------------------------------------------------------------



 

(l)                                     any Liabilities to indemnify, reimburse
or advance amounts to any present or former officer, director, employee or agent
of Seller (including with respect to any breach of fiduciary obligations by
same) arising out of or relating to facts, circumstances or condition existing
prior to the Closing Date, except for indemnification of same pursuant to
Section 7.03 as Seller Indemnitees;

 

(m)                             any Liabilities under the Excluded Contracts or
any other Contracts, including Intellectual Property Agreements arising out of
or relating to facts, circumstances or condition existing prior to the Closing
Date, (i) which are not validly and effectively assigned to Buyer pursuant to
this Agreement; (ii) which do not conform to the representations and warranties
with respect thereto contained in this Agreement; or (iii) to the extent such
Liabilities arise out of or relate to a breach by Seller of such Contracts prior
to Closing;

 

(n)                                 any Liabilities associated with Indebtedness
arising out of or relating to facts, circumstances or condition existing prior
to the Closing Date; and

 

(o)                                 any Liabilities arising out of, in respect
of or in connection with the failure by Seller, Owners or any of their
respective Affiliates to comply with any Law or Governmental Order prior to the
Closing Date.

 

Section 2.05                            Purchase Price. The aggregate
consideration for the Purchased Assets (the “Purchase Price”) shall be
(i)(A) $10,950,000, subject to adjustment pursuant to Section 2.06 hereof, less
the aggregate amount of the Specified Obligations, plus (B) Earnout Payments
payable (if any), subject to adjustment pursuant to Section 7.06(c), plus
(ii) the assumption of the Current Liabilities as of the Closing Date (other
than Specified Obligations), plus (iii) $99,998.50 that has been paid by Seller
under the Compco contract included within the Assigned Contract.  The cash
component of the Purchase Price payable at Closing shall be as follows:

 

(a)                                 Escrow Deposit. At the Closing, Buyer shall
deposit the Escrow Amount (such amount, together with any interest or other
amounts earned thereon and less any disbursements from time to time therefrom in
accordance with the Escrow Agreement, the “Escrow Fund”) in escrow with Escrow
Agent to be held pursuant to an Escrow Agreement in the form and on the terms
attached hereto as Exhibit A, together with such changes therein required by the
Escrow Agent and agreed to by Seller and Buyer (the “Escrow Agreement”), for the
purposes of securing the obligations of Seller in this Section 2.05 and the
indemnification obligations of Seller and Owners set forth in ARTICLE VII.

 

(b)                                 Payment of the Estimated Closing
Indebtedness. At the Closing, Buyer and Seller will coordinate payment to the
recipients thereof specified in the Estimated Closing Statement, for and on
behalf of Seller, each such recipient’s portion of the Estimated Closing
Indebtedness (defined in Section 2.06(a)(iv).

 

(c)                                  Payment of Estimated Transaction Expenses.
At the Closing, Buyer and Seller will coordinate payment to the recipients
thereof specified in the Estimated Closing Statement, for and on behalf of
Seller, each such recipient’s portion of the Estimated Transaction Expenses
(defined in Section 2.06(a)(iii)).

 

(d)                                 Closing Payment. Subject to adjustment as
provided in Section 2.06(a), Buyer shall pay to Seller at the Closing an amount
(the “Closing Payment”) equal to:

 

16

--------------------------------------------------------------------------------



 

(i)                                     $10,950,000

 

(ii)                                  less the sum of:

 

(1)                                 the Escrow Amount,

 

(2)                                 the aggregate amount of the obligations of
Seller set forth on Section 2.05 of the Disclosure Schedules (the “Specified
Obligations”);

 

(3)                                 the aggregate amount of Estimated
Transaction Expenses;

 

(4)                                 the aggregate amount of Estimated Closing
Indebtedness, and

 

(5)                                 the amount, if any, by which the Estimated
Closing Working Capital is less than the Target Working Capital; and

 

(iii)                               plus the amount, if any, by which the
Estimated Closing Working Capital is greater than the Target Working Capital.

 

Section 2.06                            Purchase Price Adjustment.

 

(a)                                 Estimated Closing Statement.  On the Closing
Date, Seller shall have prepared and delivered to Buyer a statement, which is
reasonably acceptable to Buyer in all respects (the “Estimated Closing
Statement”), setting forth the following:

 

(i)                                     Seller’s good faith estimate and
calculation of Closing Working Capital (the “Estimated Closing Working Capital”)
utilizing the same methodology utilized in preparing the Target Working Capital
calculation;

 

(ii)                                  an estimated balance sheet of the Business
as of the Closing Date (without giving effect to the transactions contemplated
herein) (the “Estimated Closing Balance Sheet”);

 

(iii)                               Seller’s good faith estimate and calculation
of Transaction Expenses as of the Closing (the “Estimated Transaction
Expenses”), together with invoices therefor;

 

(iv)                              Seller’s good faith estimate and calculation
of the Closing Indebtedness as of the Closing (the “Estimated Closing
Indebtedness”), together with payoff letters (including lien releases) therefor;
and

 

(v)                                 Seller’s calculation of the Closing Payment.

 

(b)                                 Post-Closing Adjustment.

 

(i)                                     Within ninety (90) days after the
Closing Date, Buyer’s Representative shall prepare and deliver to Owners a
statement (the “Closing Working Capital Statement”) setting forth the following:

 

17

--------------------------------------------------------------------------------



 

(1)                                 The Closing Working Capital and Buyer’s
calculation of Closing Working Capital utilizing the same methodology utilized
in preparing the Target Working Capital calculation;

 

(2)                                 A balance sheet of the Business as of the
Closing Date (without giving effect to the transactions contemplated herein);

 

(ii)                                  The post-closing adjustment (which may be
either a positive or a negative number) in an amount equal to the Closing
Working Capital minus the Estimated Closing Working Capital (the “Post-Closing
Adjustment”).

 

(c)                                  Examination, Review; Dispute Resolution.

 

(i)                                     Examination. After receipt of the
Closing Working Capital Statement, Owners shall have thirty (30) days (a “Review
Period”) to review the Closing Working Capital Statement. During the Review
Period, Owners and Seller’s Accountants shall have full access to the books and
records of the Business, and work papers prepared by, Buyer’s Representative to
the extent that they relate to the Closing Working Capital Statement and to such
historical financial information (to the extent in Buyer’s Representative’s
possession) and/or control relating to the Closing Working Capital Statement as
Owners may reasonably request for the purpose of reviewing the Closing Working
Capital Statement and to prepare a Statement of Objections (defined below),
provided, [that such access shall be in a manner that does not materially
interfere with the normal Business operations of Buyer or the Business.

 

(ii)                                  Objection. On or prior to the last day of
the Review Period, Owners may object to the Closing Working Capital Statement by
delivering to Buyer’s Representative a written statement setting forth Owners’
objections in reasonable detail, indicating each disputed item or amount and the
basis for Owners’ disagreement therewith (the “Statement of Objections”). If
Owners fail to deliver the Statement of Objections before the expiration of the
Review Period, the Closing Working Capital Statement and the Post-Closing
Adjustment, as the case may be, shall be deemed to have been accepted by Seller.
If Owners deliver a the Statement of Objections before the expiration of the
Review Period, Buyer’s Representative and Owners shall negotiate in good faith
to resolve such objections within thirty (30) days after the delivery of the
Statement of Objections (the “Resolution Period”), and, if the same are so
resolved within the Resolution Period, the Post-Closing Adjustment and the
Closing Working Capital Statement, with such changes as may have been previously
agreed in writing by Buyer’s Representative and Owners, shall be final and
binding.

 

(iii)                               Resolution of Disputes. If Owners and
Buyer’s Representative fail to reach an agreement with respect to all of the
matters set forth in the Statement of Objections before expiration of the
Resolution Period, then Buyer’s Representative and Owners shall appoint by
mutual agreement the office of an impartial nationally recognized firm of
independent certified public accountants other than Seller’s accountants or
Buyer’s accountants (the “Independent Accountant”) who, acting as experts and
not arbitrators, shall resolve only any amounts remaining in dispute (“Disputed
Amounts” and any amounts not so disputed, the “Undisputed Amounts”) and make any
adjustments to the Post-Closing Adjustment and the Closing Working Capital
Statement. The parties hereto agree that all adjustments shall be made without
regard to materiality. The Independent

 

18

--------------------------------------------------------------------------------



 

Accountant shall only decide the specific items under dispute by the parties and
their decision for each Disputed Amount must be within the range of values
assigned to each such item in the Closing Working Capital Statement and the
Statement of Objections, respectively.

 

(iv)                              Fees of the Independent Accountant. The fees
and expenses of the Independent Accountant shall be paid by Seller, on the one
hand, and by Buyer, on the other hand, based upon the percentage that the amount
actually contested but not awarded to Seller or Buyer, respectively, bears to
the aggregate amount actually contested by Seller and Buyer.

 

(v)                                 Determinations by Independent Accountant.
The Independent Accountant shall make a determination as soon as practicable
within thirty (30) days (or such other time as Buyer’s Representative and Owners
shall agree in writing) after their engagement, and their resolution of the
Disputed Amounts and their adjustments to either the Closing Working Capital
Statement and/or the Post-Closing Adjustment set forth therein shall be
conclusive and binding upon the parties hereto except in the case of fraud, a
conflict of interest which is not disclosed in advance to the parties, or
manifest error.

 

(d)                                 Payments of Post-Closing Adjustment.

 

(i)                                     If the Post-Closing Adjustment, as
finally determined pursuant to Section 2.06(c), is a positive number, Buyer
shall pay Seller such positive amount.

 

(ii)                                  If the Post-Closing Adjustment, as finally
determined pursuant to Section 2.06(c), is a negative number, the Escrow Agent
shall pay Buyer, out of the Escrow Fund, the absolute value of such negative
amount.

 

(iii)                               Except as otherwise provided herein, any
payment of the Post-Closing Adjustment shall (i) be due (x) within five
(5) Business Days of acceptance of the applicable Closing Working Capital
Statement or (y) if there are Disputed Amounts, then within five (5) Business
Days after determination by the Independent Accountant of all Disputed Amounts
and their adjustments to the Closing Working Capital Statement and/or the
Post-Closing Adjustment; and (ii) be paid by wire transfer of immediately
available funds to such account as is directed by Buyer’s Representative or
Owners, as the case may be.

 

Section 2.07                            Adjustment for Tax Purposes. Any
payments made pursuant to Section 2.06 shall be treated as an adjustment to the
Purchase Price by the parties for Tax purposes, unless otherwise required by
Law.

 

Section 2.08                            Allocation of Purchase Price. Seller and
Buyer agree that the Purchase Price and Assumed Liabilities (plus other relevant
items) shall be allocated among the Purchased Assets for all purposes (including
Tax and financial accounting) as shown on the allocation schedule prepared in
accordance with Section 1060 of the Code (the “Allocation Schedule”). A draft of
the Allocation Schedule shall be prepared by Buyer’s Representative and
delivered to Owners within sixty (60) days following the Closing Date.  If
Owners notify Buyer’s Representative in writing that Owners object to one or
more items reflected in the Allocation Schedule, Owners and Buyer’s
Representative shall negotiate in good faith to resolve such dispute in
accordance with the requirements of Section 1060 of the Code; provided, however,
that if

 

19

--------------------------------------------------------------------------------



 

Owners and Buyer’s Representative are unable to resolve any dispute with respect
to the Allocation Schedule within ninety (90) days following the Closing Date,
Owners and Buyer’s Representative shall appoint by mutual agreement an
Independent Accountant who, acting as experts and not arbitrators, shall resolve
the dispute in accordance with Section 1060 of the Code regarding the items
reflected in the Allocation Schedule to which Owners objected. The Independent
Accountant shall only decide the specific items under dispute by the parties.
The Independent Accountant shall make a determination as soon as practicable
within thirty (30) days (or such other time as Owners and Buyer’s Representative
shall agree in writing) after their engagement, and the Independent Accountant’s
resolution of the aforementioned dispute regarding the Allocation Schedule shall
be conclusive and binding upon the parties hereto, except in the case of fraud,
a conflict of interest which is not disclosed in advance to both parties, or
manifest error.  The fees and expenses of the Independent Accountant shall be
borne ratably by Seller and Owners (jointly and severally), on the one hand, and
Buyer, on the other hand, in proportion to the relative differences between
(a) the aggregate allocations proposed by each such party in any of Classes I
through V under Section 1060 of the Code that are disputed and (b) the
allocations to such disputed classes as finally determined by the Independent
Accountant (with the Independent Accountant also determining such ratable
allocation of its fees and expenses). Seller and Buyer shall file all Tax
Returns (including amended returns and claims for refund) and information
reports in a manner consistent with the Allocation Schedule as finally
determined. Any adjustments to the Purchase Price pursuant to Section 2.06
herein shall be allocated in a manner consistent with the Allocation Schedule.

 

Section 2.09                            [Reserved].

 

Section 2.10                            Third Party Consents. To the extent that
Seller’s rights under any Contract or Permit constituting a Purchased Asset, or
any other Purchased Asset, may not be assigned to Buyer without the Consent of
another Person which has not been obtained, this Agreement shall not constitute
an agreement to assign the same if an attempted assignment would constitute a
breach thereof or be unlawful, and Seller, at their expense, shall use their
reasonable best efforts to obtain any such required consent(s) as promptly as
possible. If any such Consent shall not be obtained or if any attempted
assignment would be ineffective or would impair Buyer’s rights under the
Purchased Asset in question so that Buyer would not in effect acquire the
benefit of all such rights, Seller, to the maximum extent permitted by law,
shall act after the Closing as Buyer’s agent in order to obtain for it the
benefits thereunder and shall cooperate, to the maximum extent permitted by Law,
with Buyer in any other reasonable arrangement designed to provide such benefits
to Buyer. If any such Consent cannot be obtained, Seller shall not be considered
to be in default of this Agreement as a result, so long as Seller complies with
the provisions set forth in this Section 2.10.

 

ARTICLE III
CLOSING

 

Section 3.01                            Closing.  The closing of the
transactions contemplated by this Agreement (the “Closing”) is taking place by
electronic communications and transmission of PDF documents on the date of this
Agreement (the “Closing Date”) to be effective as of 12:00:01 AM, Chicago time,
on the Closing Date; provided, that, notwithstanding such effective time, Seller
shall bear the risk of loss of the Purchased Assets through and until 11:59:59
PM, Chicago time, on the Closing Date.

 

20

--------------------------------------------------------------------------------



 

Section 3.02                            Closing Deliverables.

 

(a)                                 Seller’s Deliveries. Seller is delivering to
Buyer the following at the Closing:

 

(i)                                     the Escrow Agreement duly executed by
Seller and Owners;

 

(ii)                                  bills of sale in form and substance
satisfactory to Buyer (the “General Bills of Sale”) and duly executed by Seller,
transferring the tangible personal property included in the Purchased Assets to
Buyer;

 

(iii)                               assignment and assumption agreements in form
and substance satisfactory to Buyer (the “Assignment and Assumption Agreements”)
and duly executed by Seller, effecting the assignment to and assumption by Buyer
of the Purchased Assets and the Assumed Liabilities;

 

(iv)                              assignments in form and substance satisfactory
to Buyer (the “Intellectual Property Assignments”) and duly executed by Seller,
transferring all of Seller’s right, title and interest in and to the Patents,
Trademarks, registered Copyrights and internet domain names of Seller to Buyer,
in each case, which is in form suitable for filing with the respective
registrar;

 

(v)                                 powers of attorney, in form and substance
reasonably satisfactory to the Buyer and executed by Seller;

 

(vi)                              employment agreements (the “Employment
Agreements”), which include non-competition and non-solicitation covenants, by
and between Buyer and (A) those individuals set forth in Section 3.02(a)(vi) of
the Disclosure Schedules (the “Key Employees”) and (B) the Harpenau Employment
Agreement, in form and substance satisfactory to Buyer, and which are duly
executed by the Key Employees and Owners;

 

(vii)                           an Earnout Agreement, in the form attached
hereto as Exhibit B (the “Earnout Agreement”), duly executed by Seller;

 

(viii)                        FIRPTA Certificates duly executed by Seller;

 

(ix)                              all payoff letters necessary to extinguish all
Indebtedness of Seller as of the Closing and release all security interests
related thereto or otherwise upon the Purchased Assets;

 

(x)                                 copies of all consents and notices listed on
Section 4.03 of the Disclosure Schedules;

 

(xi)                              copies of tax clearance certificates from each
of the taxing authorities in the jurisdictions that impose sales related Taxes
on Seller or where Seller have a duty to file Tax Returns related thereto (the
“Tax Clearance Certificates”) evidencing the payment in full of any such Taxes
for which the Buyer could, as a result of the transactions contemplated by this
Agreement, have any liability;

 

(xii)                           a certificate of the Secretary or an Assistant
Secretary of Seller certifying that (i) attached thereto are true and complete
copies of (x) the Articles of

 

21

--------------------------------------------------------------------------------



 

Incorporation of Seller, as amended, (y) the By-laws of Seller, as amended, and
(z) all resolutions adopted by the board of directors and stockholder of Seller
authorizing the execution, delivery and performance of this Agreement and the
Ancillary Documents to which Seller is a party and the consummation of the
transactions contemplated hereby and thereby, (ii) all such resolutions are in
full force and effect and are all the resolutions adopted in connection with the
transactions contemplated hereby and thereby, and (iii) the names and signatures
of the officers of Seller authorized to sign this Agreement, the Ancillary
Documents and the other documents to be delivered by the Seller hereunder and
thereunder;

 

(xiii)                        a certificate issued by the Department of State of
Florida certifying that Seller is in good standing under the laws of such state
as of a date not more than five (5) Business Days before and, in any event,
within the same calendar month as the Closing Date;

 

(xiv)                       three (3) complete and correct copies on USB thumb
drives of all materials which have been Made Available in the Data Room;

 

(xv)                          evidence reasonably satisfactory to Buyer that
Seller has bound the Tail Policy and the Extended Coverage and that the same
have become effective as of the Closing Date;

 

(xvi)                       a consent letter from Seller’s auditors;

 

(xvii)                    Articles of Amendment of In-O-Vate Technologies, Inc.
to be concurrently filed with the Florida Department of State, amending such
Seller’s name to a name that does not use the words “In-O-Vate Technologies,”
any other Trademarks of the Business, or any words confusingly similar thereto;

 

(xviii)                 Fictitious Name Cancellation by In-O-Vate, to be
concurrently filed with the Department of State for the State of Florida,
withdrawing Seller’s registered fictitious names;

 

(xix)                       assignment(s) to Buyer of the Payment
Account(s) (with nominal account balances), together with appropriate forms and
documentation necessary to remove Seller’s authorized signatories and to add
Buyer’s authorized signatories;

 

(xx)                          the Disclosure Schedules in form and substance
satisfactory to Buyer;

 

(xxi)                       the Lease Agreement, executed by Moving Rock;

 

(xxii)                    evidence reasonably satisfactory to Buyer that Seller
has terminated the current lease, if any, of the Central Blvd Property;

 

(xxiii)                 the Estimated Closing Statement;

 

(xxiv)                such other customary instruments of transfer, assumption,
filings or documents, in form and substance reasonably satisfactory to Buyer and
Seller, as may be required to give effect to this Agreement.

 

22

--------------------------------------------------------------------------------



 

(b)                                 Buyer’s Deliverables. In addition to payment
of the Purchase Price as provided in Section 2.05, Buyer is delivering to Seller
the following at the Closing:

 

(i)                                     the Escrow Agreement duly executed by
Buyer and Buyer’s Representative;

 

(ii)                                  the Assignment and Assumption Agreements
duly executed by Buyer;

 

(iii)                               the Harpenau Employment Agreement duly
executed by Buyer;

 

(iv)                              the Lease Agreement;

 

(v)                                 employment agreements duly executed by Buyer
and each Key Employee;

 

(vi)                              the Earnout Agreement duly executed by Buyer;

 

(vii)                           a certificate of the Secretary or an Assistant
Secretary (or equivalent officer) of Buyer certifying that (i) attached thereto
are true and complete copies of (x) the organizational documents of Buyer, and
(z) all resolutions adopted by the board of directors or equivalent governing or
managing authority of Buyer authorizing the execution, delivery and performance
of this Agreement and the Ancillary Documents to which Buyer is a party and the
consummation of the transactions contemplated hereby and thereby, (ii) all such
resolutions are in full force and effect and are all the resolutions adopted in
connection with the transactions contemplated hereby and thereby, and (iii) the
names and signatures of the officers of Buyer authorized to sign this Agreement,
the Ancillary Documents and the other documents to be delivered by Buyer
hereunder and thereunder;

 

(viii)                        duly executed originals of any and all applicable
sales, use, resale and/or other exemption certificates for transfer or similar
Taxes relating to Buyer’s purchase of the Purchased Assets; and

 

(ix)                              certificates issued by the Secretary of State
of the State of Delaware certifying that Buyer is in good standing under the
laws of such state as of a date not more than five (5) Business Days before and,
in any event, within the same calendar month as the Closing Date.

 

(c)                                  Escrow Agreement. At the Closing, Buyer is
delivering the Escrow Agreement to the Escrow Agent.

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller and Owners represent and warrant to Buyer that the statements contained
in this ARTICLE IV are true and correct as of the date hereof.

 

Section 4.01                            Incorporation and Qualification of
Seller. In-O-Vate is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Florida. Seller has full corporate power
and authority to own, operate or lease the properties and assets now owned,
operated or leased by it and to carry on the Business as currently conducted.
Section 4.01

 

23

--------------------------------------------------------------------------------



 

of the Disclosure Schedules sets forth each jurisdiction in which Seller is
licensed or qualified to do business, and Seller is duly licensed or qualified
to do business and is in good standing in each jurisdiction in which the
ownership of the Purchased Assets or the operation of the Business as currently
conducted makes such licensing or qualification necessary.

 

Section 4.02                            Capitalization; Subsidiaries. The entire
capital stock of Seller (the “Seller’s Stock”) consists of (i) 1,000 shares of
voting common stock with respect to the ownership of which is set forth in
Section 4.02 of the Disclosure Schedules.  The owners of Seller’s Stock set
forth in Section 4.02 of the Disclosure Schedules are the owners of all of
Seller’s Stock.  All of Seller’s Stock has been duly authorized and are validly
issued, fully paid and non-assessable. Except as set forth in Section 4.02 of
the Disclosure Schedules, no other stock of Seller is issued and outstanding,
and no Person has any right, option, warrant, subscription, profit participation
or other right to purchase or otherwise acquire any stock of the Company or any
securities or other interest convertible into or exchangeable for any such
interests or to receive any payments based upon the equity value of Seller. 
Except as set forth in Section 4.02 of the Disclosure Schedules, there are no
Contracts relating to the issuance, sale, redemption, voting or transfer of
Seller’s Stock. Seller does not own or have any interest in (directly or
indirectly), or any right or obligation to acquire (directly or indirectly) any
equity or other interest in any Person.

 

Section 4.03                            Authority of Seller and Owners;
Enforceability. Seller and Owners have, respectively, full legal power and
authority to enter into this Agreement and the Ancillary Documents to which
Seller or Owners are a party, to carry out its or his respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Seller and Owners of this Agreement
and any Ancillary Document to which Seller or Owners are a party, the
performance by Seller and Owners of their or his respective obligations
hereunder and thereunder and the consummation by Seller and Owners of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Seller and Owners. This Agreement has
been duly executed and delivered by Seller and Owners, and (assuming due
authorization, execution and delivery by Buyer) this Agreement constitutes a
legal, valid and binding obligation of Seller and Owners enforceable against
Seller and Owners in accordance with its terms. When delivered to Buyer at the
Closing, each Ancillary Agreement will have been executed and delivered on
behalf of Seller and Owners which are party thereto in compliance with all
applicable Laws. When each Ancillary Document to which Seller or Owners are or
will be a party has been so executed and delivered (assuming due authorization,
execution and delivery by each other party thereto), such Ancillary Document
will constitute a legal and binding obligation of Seller or Owners enforceable
against Seller or Owners in accordance with its terms.

 

Section 4.04                            No Conflicts; Consents. The execution,
delivery and performance by Seller and Owners of this Agreement and the
Ancillary Documents to which Seller or Owners are a party, and the consummation
of the transactions contemplated hereby and thereby, do not and will not:
(a) conflict with or result in a violation or breach of, or default under, any
provision of the articles of incorporation, by-laws or other organizational
documents of Seller; (b) conflict with or result in a violation or breach of any
provision of any Law or Governmental Order applicable to Seller, Owners, the
Business or the Purchased Assets; (c) except as set forth in Section 4.04 of the
Disclosure Schedules, require the consent, notice or other action by any Person
under, conflict with, result in a violation or breach of, constitute a default
or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract or Permit to
which Seller

 

24

--------------------------------------------------------------------------------



 

or Owners are party or by which Seller, Owners or the Business are bound or to
which any of the Purchased Assets are subject (including any Assigned Contract);
or (d) result in the creation or imposition of any Encumbrance other than
Permitted Encumbrances on the Purchased Assets. To Seller’s Knowledge, no
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to Seller
or Owners in connection with the execution and delivery of this Agreement or any
of the Ancillary Documents and the consummation of the transactions contemplated
hereby and thereby.

 

Section 4.05                            Financial Statements.

 

(a)                                 Complete copies of:  (i) the audited
financial statements consisting of the balance sheet of the Business as at
December 31, 2018, and the related statements of income and retained earnings
(“Audited Financial Statements”); and (ii) the unaudited financial statements
consisting of the balance sheet of the Business as at December 31 of each of the
years 2016 and 2017 and the related statements of income and retained earnings,
changes in stockholders’ equity and cash flow for the years then ended
(collectively, the “Prior Financial Statements”), and unaudited financial
statements consisting of the balance sheet of the Business as at April 30, 2019
and the related statements of income and retained earnings, changes in
stockholders’ equity and cash flow for the four (4)-month period then ended (the
“Interim Financial Statements” and together with the Audited Financial
Statements and the Prior Financial Statements, the “Financial Statements”) are
attached to Section 4.05(a) of the Disclosure Schedules. The balance sheet of
the Business as of December 31, 2018 is referred to herein as the “Balance
Sheet” and the date thereof as the “Balance Sheet Date” and the balance sheet of
the Business as of April 30, 2019 is referred to herein as the “Interim Balance
Sheet” and the date thereof as the “Interim Balance Sheet Date”.

 

(b)                                 The Prior Financial Statements have been
prepared in accordance with the books and records of Seller and are, to Seller’s
Knowledge, in all material respects prepared in accordance with GAAP applied on
a consistent basis throughout the period involved, subject, in the case of the
Interim Financial Statements, to normal and recurring year-end adjustments (the
effect of which will not be materially adverse individually or in the aggregate)
and the absence of notes (that, if presented, would not differ materially from
those presented in the Prior Financial Statements). The Prior Financial
Statements are based on the books and records of the Business, and fairly
present in all material respects the financial condition of the Business on the
respective dates as of which they were prepared and the results of the
operations, changes in stockholders’ equity and cash flows of the Business for
the respective periods indicated, and fairly reflect all Liabilities, except
those which have been incurred in the Ordinary Course of Business since the
Balance Sheet Date which are not material in amount.

 

(c)                                  To Seller’s Knowledge, the Audited
Financial Statements have been prepared and presented in accordance with GAAP
applied on a consistent basis throughout the period involved, subject, in the
case of the Interim Financial Statements, to normal and recurring year-end
adjustments (the effect of which will not be materially adverse individually or
in the aggregate) and the absence of notes (that, if presented, would not differ
materially from those presented in the Prior Financial Statements). The Audited
Financial Statements are based on the books and records of the Business, and
fairly present the financial condition of the Business on the respective dates
as of which they were prepared and the results of the operations, changes in
stockholders’ equity and cash flows of the Business for the respective periods
indicated.

 

25

--------------------------------------------------------------------------------



 

(d)                                 Seller has devised and maintained systems of
internal accounting controls which are sufficient to provide reasonable
assurances that (i) all transactions are executed in accordance with
management’s general or specific authorization, and (ii) all transactions are
recorded as necessary to permit the preparation of financial statements in order
to maintain proper accountability for items. During the periods covered by the
Financial Statements, there was no weakness in or failure to follow or conform
to such internal accounting controls which, individually or in the aggregate,
has resulted in a material misstatement in, or other failure fairly to present,
the items reported in the Financial Statements.

 

Section 4.06                            Indebtedness. Except for the Specified
Obligations, all of Seller’s Indebtedness as of the date of this Agreement is
set forth in Section 4.06 of the Disclosure Schedules. For each item of
Indebtedness, Section 4.06 of the Disclosure Schedules correctly sets forth, as
of the Closing Date, the debtor, the Contract or Benefit Plan governing the
Indebtedness, and the outstanding amount of the Indebtedness.  Seller has no
Liability in respect of a guarantee of any Indebtedness or other Liability of
any other Person. Accurate and complete copies of all relevant documentation
associated with the Indebtedness of Seller has been Made Available to Buyer.

 

Section 4.07                            Undisclosed Liabilities. To Seller’s
Knowledge, Seller has no material Liabilities with respect to the Business,
except (a) those which are adequately reflected or reserved against in the
Balance Sheet as of the Balance Sheet Date, and (b) those which have been
incurred in the Ordinary Course of Business consistent with past practice since
the Balance Sheet Date and which are not, individually or in the aggregate,
material in amount.

 

Section 4.08                            Absence of Certain Changes, Events and
Conditions. Since the Balance Sheet Date, and other than in the Ordinary Course
of Business consistent with past practice, to Seller’s Knowledge, there has not
been any:

 

(a)                                 event, occurrence or development that has
had, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect;

 

(b)                                 declaration or payment of any dividends or
distributions on or in respect of any of Seller’s capital stock or redemption,
purchase or acquisition of Seller’s capital stock;

 

(c)                                  material change in any method of accounting
or accounting practice for the Business, except as required by GAAP or as
disclosed in the notes to the Financial Statements;

 

(d)                                 material change in cash management practices
and policies, practices and procedures with respect to collection of Accounts
Receivable, establishment of reserves for uncollectible Accounts Receivable,
accrual of Accounts Receivable, inventory control, prepayment of expenses,
payment of trade accounts payable, accrual of other expenses, deferral of
revenue and acceptance of customer deposits;

 

(e)                                  entry into any Contract that would
constitute a Material Contract that has not otherwise been disclosed or included
as a part of this Agreement;

 

(f)                                   incurrence, assumption or guarantee of any
Indebtedness;

 

26

--------------------------------------------------------------------------------



 

(g)                                  transfer, assignment, sale or other
disposition of any of the Purchased Assets shown or reflected in the Balance
Sheet, except for the sale of Inventory in the Ordinary Course of Business;

 

(h)                                 cancellation of any debts or claims or
amendment, termination or waiver of any rights constituting Purchased Assets;

 

(i)                                     transfer or assignment of or grant of
any license or sublicense under or with respect to any Intellectual Property
Assets or Intellectual Property Agreements (except non-exclusive licenses or
sublicenses granted in the Ordinary Course of Business consistent with past
practice);

 

(j)                                    abandonment or lapse of or failure to
maintain in full force and effect any Intellectual Property Registration
included in this Agreement, or failure to take or maintain reasonable measures
to protect the confidentiality or value of any Trade Secrets included in the
Intellectual Property Assets;

 

(k)                                 material damage, destruction or loss, or any
material interruption in use, of any Purchased Assets, whether or not covered by
insurance;

 

(l)                                     acceleration, termination, material
modification to or cancellation of any Assigned Contract or Permit;

 

(m)                             material capital expenditures which would
constitute an Assumed Liability not otherwise disclosed, accounted for, or
included as part of this Agreement;

 

(n)                                 imposition of any Encumbrance upon any of
the Purchased Assets;

 

(o)                                 (i) grant of any bonuses, whether monetary
or otherwise, or increase in any wages, salary, severance, pension or other
compensation or benefits in respect of any current or former employees,
officers, directors, independent contractors or consultants of the Business,
other than as provided for in any written agreements or required by applicable
Law, (ii) change in the terms of employment for any employee of the Business or
any termination of any employees for which the aggregate costs and expenses
exceed $25,000, or (iii) action to accelerate the vesting or payment of any
compensation or benefit for any current or former employee, officer, director,
consultant or independent contractor of the Business;

 

(p)                                 hiring or promoting any person as or to (as
the case may be) an officer or hiring or promoting any employee below officer,
except to fill a vacancy in the Ordinary Course of Business;

 

(q)                                 adoption, modification or termination of
any: (i) employment, severance, retention or other agreement with any current or
former employee, officer, director, independent contractor or consultant of the
Business, (ii) Benefit Plan, or (iii) collective bargaining or other agreement
with a Union, in each case whether written or oral;

 

(r)                                    any loan to (or forgiveness of any loan
to), or entry into any other transaction with, any current or former directors,
officers or employees of the Business;

 

(s)                                   adoption of any plan of merger,
consolidation, reorganization, liquidation or dissolution or filing of a
petition in bankruptcy under any provisions of federal or state

 

27

--------------------------------------------------------------------------------



 

bankruptcy Law or consent to the filing of any bankruptcy petition against it
under any similar Law;

 

(t)                                    purchase, lease or other acquisition of
the right to own, use or lease any property or assets in connection with the
Business, except for purchases of Inventory or supplies in the Ordinary Course
of Business materially consistent with past practice;

 

(u)                                 any Contract to do any of the foregoing, or
any material action or material omission that would result in any of the
foregoing.

 

Section 4.09                            Affiliate Transactions. Except as set
forth in Section 4.09 of the Disclosure Schedules, and to Seller’s Knowledge,
neither Owners nor any Affiliate of Seller or Owners (i) is or, in the period
since January 1, 2015, has been a party to any Contract with Seller (including
any employment or engagement as an independent contractor), (ii) owns or, in the
period since January 1, 2015, has owned any asset, tangible or intangible, that
is used in the Business, (iii) has or, in the period since January 1, 2015, has
had any cause of action or other claim whatsoever against Seller, or (iv) owes
or, in the period since January 1, 2015, has owed any amount to Seller. To
Seller’s Knowledge, neither Owners nor any current Affiliate of Seller or Owners
has or, in the period since January 1, 2015, has had, any direct or indirect
material interest in, or is or, in the period since January 1, 2015, was a
director, officer or employee of any Person that is, a customer, supplier,
lessor, lessee, debtor, creditor or competitor of Seller.

 

Section 4.10                            Material Contracts.

 

(a)                                 Section 4.10 of the Disclosure Schedules
lists, and identifies with reasonable particularity according to the following
subsections, each of the following Contracts (x) by which any of the Purchased
Assets are bound or affected or (y) to which Seller is a party or by which it is
bound in connection with the Business or the Purchased Assets (such Contracts,
together with all Contracts concerning the occupancy, management or operation of
any Leased Real Property or the Central Blvd Property (including without
limitation, brokerage contracts) listed or otherwise disclosed in Section 4.13
of the Disclosure Schedules and all Intellectual Property Agreements set forth
in Section 4.14(b) of the Disclosure Schedules, being “Material Contracts”):

 

(i)                                     all Contracts, other than purchase
orders issued by or to Seller in the Ordinary Course of Business consistent with
past practice, involving aggregate consideration in excess of $25,000 and which,
in each case, cannot be cancelled without penalty or without more than thirty
(30) days’ notice;

 

(ii)                                  all Contracts with any Material Customer;

 

(iii)                               all Contracts with any Material Supplier;

 

(iv)                              all Contracts for capital expenditures that
require an expenditure by Seller of more than $20,000 for any project or series
of related projects (or groups of related Contracts therefor);

 

(v)                                 all Contracts that require Seller to
purchase or sell a stated portion of the requirements or outputs of the Business
or that contain “take or pay” provisions;

 

28

--------------------------------------------------------------------------------



 

(vi)                              all Contracts that provide for any warranty,
other than Seller’s standard warranties disclosed under Section 4.16, or for the
indemnification of any Person or the assumption of any Tax, environmental or
other Liability of any Person;

 

(vii)                           all Contracts that relate to the acquisition or
disposition of any business, a material amount of stock or assets of any other
Person or any real property (whether by merger, sale of stock, sale of assets or
otherwise);

 

(viii)                        all broker, distributor, dealer, manufacturer’s
representative, franchise, agency, sale’s promotion, market research, marketing
consulting and advertising Contracts;

 

(ix)                              all employment agreements and Contracts with
independent contractors or consultants (or similar arrangements) which are not
cancellable without material penalty or without more than thirty (30) days’
notice;

 

(x)                                 except for Contracts relating to trade
receivables or granting any Encumbrance, all Contracts relating to Indebtedness;

 

(xi)                              all Contracts with any Governmental Authority
(“Government Contracts”);

 

(xii)                           all Contracts that limit or purport to limit the
ability of Seller to compete in any line of business or with any Person or in
any geographic area or during any period of time, or which obligate Seller on an
exclusive basis to purchase or sell all or any substantial portion of its needs
or output of any materials or class of materials or of any product or class of
products;

 

(xiii)                        all Contracts pursuant to which Seller agrees to
provide, on a commercial basis, any product or service to any one or more
particular customers or group of customers (A) on an exclusive basis or (B) on
terms which are no less favorable to such customer(s) or group of customers than
on which such product or services are provided to any other customer(s) or group
of customers (e.g. any “most favored nation” or “most favored customer”
provision);

 

(xiv)                       all joint venture, partnership or similar Contracts;

 

(xv)                          all non-disclosure agreements, other than routine
non-disclosure agreements with employees of Seller;

 

(xvi)                       all Intellectual Property Agreements (other than
agreements for off-the-shelf software or software services for which Seller
pays, in the aggregate, license, subscription and maintenance fees of $10,000 or
less per year);

 

(xvii)                    all Contracts with respect to Intellectual Property
Assets, including agreements with any former or current employees of Seller and
other Persons regarding the ownership, assignment, development, appropriation or
non-disclosure of any of the Intellectual Property Assets;

 

29

--------------------------------------------------------------------------------



 

(xviii)                 all Contracts for the sale of any of the Purchased
Assets or for the grant to any Person of any option, right of first refusal or
preferential or similar right to purchase any of the Purchased Assets;

 

(xix)                       all powers of attorney with respect to the Business
or any Purchased Asset;

 

(xx)                          all bailment or consignment Contracts (whether
Seller is bailee or bailor, or consignee or consignor);

 

(xxi)                       all collective bargaining agreements or Contracts
with any Union;

 

(xxii)                    all Contracts under which the execution and delivery
of this Agreement or the Ancillary Documents by Seller will cause a material
default, give rise to any right of termination, cancellation or acceleration, or
require any consent, notice or waiver in connection with consummation of the
transactions contemplated by this Agreement; and

 

(xxiii)                 all other Contracts, other than purchase orders issued
by or to Seller in the Ordinary Course of Business consistent with past
practice, that relate to the Purchased Assets or the operation of the Business
and not previously disclosed pursuant to this Section 4.10 which cannot be
cancelled without penalty or without more than sixty (60) days’ notice.

 

(b)                                 Complete and correct copies of each Material
Contract (including all modifications, amendments and supplements thereto and
waivers thereunder) have been Made Available to Buyer. To Seller’s Knowledge,
there are no material disputes pending or threatened under any Contract included
in the Purchased Assets. To Seller’s Knowledge, each Material Contract is valid,
binding and enforceable on the parties thereto and is in full force and effect
in accordance with the form and terms of the copy thereof which has so been Made
Available to Buyer (and regardless whether such copy is fully executed by all
the parties thereto). None of Seller or, to Seller’s Knowledge, any other party
thereto is in material breach of or material default under (or is alleged to be
in material breach of or material default under), or has provided or received
any notice of any intention to terminate, any Material Contract. To Seller’s
Knowledge, no event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of material default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any material right or material obligation or
the material loss of any benefit thereunder.

 

Section 4.11                            Title to and Location of the Purchased
Assets. To Seller’s Knowledge, Seller has good and valid title to, or a valid
leasehold interest in, or an enforceable license to use, all of the Purchased
Assets. Except as set forth in Section 4.11 of the Disclosure Schedules, all of
the Inventory, Tangible Personal Property and Books and Records are located at
250 South Central Boulevard, Suite 207, Jupiter, Florida  33458, and Seller will
have delivered at the Closing all of the Inventory, Tangible Personal Property
and Books and Records into the physical possession of Buyer. All the Purchased
Assets (including leasehold interests) are free and clear of Encumbrances except
for the following (collectively referred to as “Permitted Encumbrances”):

 

(a)                                 those items set forth in Section 4.11 of the
Disclosure Schedules;

 

30

--------------------------------------------------------------------------------



 

(b)                                 liens for Taxes not yet due and payable or
which are being contested in good faith and pursuant to appropriate proceedings;

 

(c)                                  mechanics’, carriers’, workmen’s,
repairmen’s or other like liens arising or incurred in the Ordinary Course of
Business consistent with past practice or amounts that are not delinquent which
have been (or will be) fully accounted for in the Estimated Closing Working
Capital and which are not, individually or in the aggregate, material to the
Business or the Purchased Assets; or

 

(d)                                 easements, rights of way, zoning ordinances
and other similar encumbrances affecting Leased Real Property which are not,
individually or in the aggregate, material to the Business or the Purchased
Assets, which do not prohibit or interfere with the current operation of any
Leased Real Property and which do not render title to any Leased Real Property
unmarketable.

 

Section 4.12                            Condition and Sufficiency of Assets.

 

(a)                                 To Seller’s Knowledge, the buildings,
plants, structures, furniture, fixtures, machinery, equipment, vehicles and
other items of tangible personal property included in the Purchased Assets are
in good operating condition and repair, and are adequate for the uses to which
they are being put, and none of such buildings, plants, structures, furniture,
fixtures, machinery, equipment, vehicles and other items of tangible personal
property is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost.

 

(b)                                 The Purchased Assets are sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner as used to generate the results reported in the Financial Statements and
as conducted since the Interim Balance Sheet Date prior to the Closing and
constitute all of the rights, property and assets necessary to conduct the
Business as currently conducted. None of the Excluded Assets (other than
Seller’s cash assets) is material to the Business.

 

Section 4.13                            Real Property.

 

(a)                                 Moving Rock owns the Central Blvd Property.
Buyer shall lease its use of the Central Blvd Property from  Moving Rock on the
terms and conditions of a separate lease agreement (the “Lease Agreement”) to be
entered by and between Buyer and Moving Rock.

 

(b)                                 Section 4.13 of the Disclosure Schedules
lists all parcels of real property leased, subleased or licensed to Seller, that
Seller otherwise uses, operates or occupies, or where any Inventory or Tangible
Personal Property is, or is contemplated to be, kept or located (the “Leased
Real Property”) and identifies (a) the street address of each parcel of Leased
Real Property, (b) each lease, license, sublease or other occupancy agreement,
and all amendments, modifications, supplements and assignments thereto, for each
parcel of Leased Real Property (collectively, the “Leases”), and (c) all
subleases, overleases and other ancillary agreements or documents pertaining to
or affecting the tenancy at each such parcel of Leased Real Property
(collectively the “Ancillary Lease Documents”).

 

(c)                                  Full, complete and accurate copies of each
of the Leases and the Ancillary Lease Documents have been Made Available to
Buyer. To Seller’s Knowledge, each of the Leases and the Ancillary Lease
Documents are valid, binding, enforceable on the parties thereto and is in

 

31

--------------------------------------------------------------------------------



 

full force and effect in accordance with the form and terms of the copy thereof
which has so been Made Available to Buyer (and regardless whether such copy is
fully executed by all the parties thereto), and Seller holds a valid and
existing leasehold interest under each such Lease free and clear of any
Encumbrance except Permitted Encumbrances. To Seller’s Knowledge, there is not
any material breach of or material default under (or any alleged material breach
of or material default under) the Leases by any party thereto. To Seller’s
Knowledge, no event or circumstance has occurred that, with notice or lapse of
time or both, would constitute an event of default under any Lease or result in
a termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder. The Leases and
the Ancillary Lease Documents constitute all of the agreements under which
Seller holds a leasehold or subleasehold interest in, or otherwise occupies or
uses, any real property, and the Leased Real Property constitutes all interests
in real property currently used in connection with the Business.

 

(d)                                 Seller has not assigned, transferred,
subleased, licensed, conveyed, mortgaged, deeded in trust or encumbered any of
their rights or interests in the leasehold or subleasehold under any of the
Leases or granted occupancy rights in any parcel or portion of any parcel of
Leased Real Property to any other Person. Except as set forth in Section 4.13 of
the Disclosure Schedules, and to Seller’s Knowledge, Seller is in peaceful and
undisturbed possession of each parcel of Leased Real Property that it occupies,
and to Seller’s Knowledge, there are no contractual or legal restrictions that
preclude or restrict in any material respect the ability to use the Leased Real
Property for the purposes for which it is currently being used.

 

(e)                                  To Seller’s Knowledge, there are no
unrecorded Encumbrances affecting any of the Leased Real Property.

 

(f)                                   To Seller’s Knowledge, all improvements on
the Leased Real Property and all of the current uses and conditions thereof are
in compliance in all material respects with all applicable site plan approvals,
zoning or subdivision regulations or urban redevelopment plans (as modified by
any duly issued variances), and all applicable fire and life safety, building
and health codes and ordinances and similar Laws. To Seller’s Knowledge, none of
Seller, Owners or any Affiliate of Sellers or Owners has received any notice
(written or oral) of any default under any of the covenants, easements or
restrictions affecting or encumbering any Leased Real Property or any
constituent part or portion thereof.

 

(g)                                  To Seller’s Knowledge, there are no
condemnation proceedings or eminent domain proceedings of any kind pending,
threatened or contemplated against any Leased Real Property or any constituent
part or portion thereof. To Seller’s Knowledge, there are, for purposes of ad
valorem Taxes, no re-assessments or valuation complaints or proceedings pending,
threatened or contemplated regarding the Leased Real Property or any constituent
part or portion thereof.

 

(h)                                 To Seller’s Knowledge, all existing water,
sewer, steam, gas, electricity, telephone, cable, fiber optic cable, internet
access and other utilities required or appropriate for the use, occupancy,
operation and maintenance of each parcel of Leased Real Property are adequate in
all material respects for the conduct of the Business as they currently are
conducted thereon. Except as set forth in Section 4.13 of the Disclosure
Schedules, and to Seller’s Knowledge, there are no material defects, latent or
patent, or material adverse physical conditions, including subsurface conditions
or failures of support, affecting the Leased Real Property or any of the
facilities, buildings, structures, erections, improvements, fixtures, fixed
assets and personalty of a permanent nature annexed, affixed or attached to,
located on or forming part of the Leased Real Property.

 

32

--------------------------------------------------------------------------------



 

Except as set forth in Section 4.13 of the Disclosure Schedules, and to Seller’s
Knowledge, (i) the roadways, parking areas and loading docks located upon the
Lease Real Property are free of material foundation and paving defects, (ii) the
buildings and other improvements located upon the Leased Real Property are in
good working condition, (iii) the roofs of such buildings are watertight in all
material respects, and (iv) the doors, heating, ventilating, plumbing, drainage,
electrical and air conditioning systems and all other systems of such buildings
and improvements are in good operating condition and repair in all material
respects in accordance with their design or installation specifications (except
for reasonable wear and tear not caused by neglect), and all the foregoing,
individually and in the aggregate, are adequate for the purposes for which they
are presently being used and sufficient for the continued conduct of the
Business after the Closing in substantially the same manner as used to generate
the results reported in the Financial Statements and as conducted since the
Interim Balance Sheet Date prior to the Closing. To Seller’s Knowledge, Seller
is not obligated, based on a presently existing condition or circumstance, to
make any material repair, modification, alteration, restoration or replacement
with respect to any portion of the Leased Real Property or any improvements
thereon in order to comply with the terms and conditions of the Leases or
applicable Law. To Seller’s Knowledge, the anticipated cost of all deferred
maintenance and/or deferred repairs with respect to the Leased Real Property is
properly reflected in the Estimated Closing Balance Sheet.

 

(i)                                     Seller, Owners and their respective
Representatives are not presently negotiating, do not contemplate negotiating,
and have not committed to negotiate any new lease, occupancy agreements, letters
of intent or purchase agreements for any new sites or locations for the conduct
of the Businesses.

 

Section 4.14                            Intellectual Property.

 

(a)                                 Section 4.14(a) of the Disclosure Schedules
contains a correct, current and complete list of: (i) all Intellectual Property
Registrations, specifying as to each, as applicable: the title, mark, or design;
the jurisdiction by or in which it has been issued, registered or filed; the
patent, registration or application serial number; the issue, registration or
filing date; and the current status; (ii) all unregistered Trademarks included
in the Intellectual Property Assets; (iii) all proprietary Software included in
the Intellectual Property Assets; and (iv) all other Intellectual Property
Assets that are used or held for use in the conduct of the Business as currently
conducted or proposed to be conducted. To Seller’s Knowledge, all required
filings and fees related to the Intellectual Property Registrations have been
timely filed with and paid to the relevant Governmental Authorities and
authorized registrars, and all Intellectual Property Registrations are otherwise
in good standing. Seller has Made Available to Buyer true and complete copies of
file histories, documents, certificates, office actions, correspondence and
other materials related to all Intellectual Property Registrations. Except as
set forth on Section 4.14(a) of the Disclosure Schedules, and to Seller’s
Knowledge, all assignments and other instruments necessary to establish, record
and perfect Seller’s ownership of the Intellectual Property Registrations have
been validly executed, delivered and filed with the relevant Governmental
authorities and authorized registrars.

 

(b)                                 Section 4.14(b) of the Disclosure Schedules
contains a correct, current and complete list of all Intellectual Property
Agreements, specifying for each the date, title and parties thereto. Seller has
Made Available to Buyer true and complete copies (or in the case of any oral
agreements, a complete and correct written description) of all such Intellectual
Property Agreements, including all modifications, amendments and supplements
thereto and waivers thereunder. To Seller’s Knowledge, each Intellectual
Property Agreement is valid, binding and enforceable on the parties thereto and
is in full force and effect in accordance with the form and

 

33

--------------------------------------------------------------------------------



 

terms of the copy thereof which has so been Made Available to Buyer (and
regardless whether such copy is fully executed by all the parties thereto). To
Seller’s Knowledge, neither Seller nor any other party thereto is, or is alleged
to be, in material breach of or material default under, or has provided or
received any notice (written or oral) of material breach of, material default
under, or intention to terminate (including by non-renewal), any Intellectual
Property Agreement.

 

(c)                                  Seller is the sole and exclusive legal and
beneficial, and with respect to the Intellectual Property Registrations, record,
owners of all right, title and interest in and to the Intellectual Property
Assets. Seller has valid and enforceable rights to use all other Intellectual
Property used or held for use in or necessary for the conduct of the Business as
currently conducted, in each case, free and clear of Encumbrances. The
Intellectual Property Assets and the Intellectual Property licensed to Seller
under the Intellectual Property Agreements (i) are legally sufficient for the
continued conduct of the Business after the Closing in substantially the same
manner presently conducted and (ii) constitute all Intellectual Property used or
necessary to conduct the Business as conducted since the Interim Balance Sheet
Date prior to the Closing. To Seller’s Knowledge, Seller has valid and
enforceable rights to use the Intellectual Property Assets and the Intellectual
Property licensed to Seller under the Intellectual Property Agreements.
Immediately following the Closing, all Intellectual Property Assets and the
Intellectual Property licensed to Seller under the Intellectual Property
Agreements will be owned or available for use by Buyer on substantially the same
terms in all material respects as such Intellectual Property was owned or
available for use by Seller immediately prior to the Closing.

 

(d)                                 Except as set forth on Section 4.14(d) of
the Disclosure Schedules, and to Seller’s Knowledge, Seller has entered into
binding, valid and enforceable written Contracts with each current and former
employee and independent contractor who is or was involved in or has contributed
to the invention, creation, or development of any Intellectual Property during
the course of employment or engagement with Seller whereby such employee or
independent contractor (i) acknowledges Seller’s exclusive ownership of all
Intellectual Property Assets invented, created or developed by such employee or
independent contractor within the scope of his or her employment or engagement
with Seller; (ii) grants to Seller a present, irrevocable assignment of any
ownership interest such employee or independent contractor may have in or to
such Intellectual Property; and (iii) irrevocably waives any right or interest,
including any moral rights, regarding such Intellectual Property, to the extent
permitted by applicable Law. Seller has Made Available to Buyer true and
complete copies of all such Contracts.

 

(e)                                  Neither the execution, delivery or
performance of this Agreement, nor the consummation of the transactions
contemplated hereunder, will result in the loss or impairment of or payment of
any additional amounts with respect to, nor require the consent of any other
Person in respect of, Buyer’s right to own or use any Intellectual Property
Assets or any Intellectual Property subject to any Intellectual Property
Agreement.

 

(f)                                   To Seller’s Knowledge, all of the
Intellectual Property Assets are valid and enforceable in all material respects,
and all Intellectual Property Registrations are subsisting and in full force and
effect. Seller has taken commercially reasonable steps to maintain and enforce
the Intellectual Property Assets and to preserve the confidentiality of all
Trade Secrets included in the Intellectual Property Assets, including by
requiring all Persons having access thereto to execute binding, written
non-disclosure agreements.

 

(g)                                  To Seller’s Knowledge, the conduct of the
Business as currently and formerly conducted and as proposed to be conducted,
including the use of the Intellectual Property

 

34

--------------------------------------------------------------------------------



 

Assets and the Intellectual Property licensed under the Intellectual Property
Agreements in connection therewith, and the products, processes, and services of
the Business have not in any material respect infringed, misappropriated,
diluted or otherwise violated, and, to the extent that the Business continues to
be conducted after the Closing in the Ordinary Course of the Business consistent
with past practice, will not after the Closing infringe, misappropriate, dilute
or otherwise violate the Intellectual Property or other rights of any Person..
To Seller’s Knowledge, no Person has infringed, misappropriated, diluted or
otherwise violated in any material respect any Intellectual Property Assets or
the Intellectual Property licensed under the Intellectual Property Agreements.

 

(h)                                 Except as set forth on Schedule 4.14(h) of
the Disclosure Schedules, to Seller’s Knowledge, there are no Actions (including
any opposition, cancellation, revocation, review, or other proceeding) settled,
pending or threatened (including in the form of offers to obtain a license):
(i) alleging any infringement, misappropriation, dilution or other violation of
the Intellectual Property of any Person by the  Seller in the conduct of the
Business; (ii) challenging the validity, enforceability, registrability,
patentability, or ownership of any Intellectual Property Assets; or (iii) by
Seller or any other Person alleging any infringement, misappropriation, or
violation by any Person of any Intellectual Property Assets. To Seller’s
Knowledge, there are and have not been any facts or circumstances that could
reasonably be expected to give rise to any such Action. To Seller’s Knowledge,
Seller is not subject to any outstanding or prospective Governmental Order
(including any motion or petition therefor) that does or could reasonably be
expected to restrict or impair the use of any Intellectual Property Assets, and,
to Seller’s Knowledge, there are and have not been any facts or circumstances
that could reasonably be expected to give rise to any such Governmental Order.

 

(i)                                     To Seller’s Knowledge, the information
technology systems (including software, hardware, servers, networks, platforms,
peripherals, data communication lines, and other information technology
equipment and related systems, owned by or primarily held for use by Seller in
the conduct of the Business (“Business’ IT Systems”)) are in commercially
reasonable working condition to perform all the material information technology
operations necessary for the conduct of the Business as currently conducted. To
Seller’s Knowledge, in the last three (3) years, there has been no unauthorized
access, use, intrusion, or breach of security, or defect, bug, failure, or
breakdown affecting any Business’ IT Systems, that has caused or could
reasonably be expected to cause material disruption of or material interruption
in the conduct of the Business. To Seller’s Knowledge, Seller has taken all
commercially reasonable actions in all material respects consistent with
applicable industry best standards to protect the integrity and security of the
Business’ IT Systems and the data and other information processed thereon.

 

Section 4.15                            Product Liability. Except as set forth
in Schedule 4.15 of the Disclosure Schedules, there are no, and in the past five
(5) years there have not been any, pending or, to Seller’s Knowledge, threatened
product liability or similar claims against Seller or any of its Representatives
claiming that any of the products designed, manufactured, processed, sold,
marketed or distributed by Seller or any of the services provided or performed
(directly or indirectly through one or more subcontractors or Representatives)
by Seller (collectively, “Products”) are or were defective or unsafe or
otherwise failed to meet in any material respect any standard promulgated by any
Governmental Authority as such relates to the Products that are contained within
the Purchased Assets. To Seller’s Knowledge, there is not and there has not been
any event, occurrence or condition which could reasonably be expected to give
rise to such a claim. To Seller’s Knowledge, none of the Products have been
subject to any mandatory or optional recall required or requested by any
Governmental Authority or under any Governmental Order. To

 

35

--------------------------------------------------------------------------------



 

Seller’s Knowledge, all Products sold, marketed, distributed, provided or
performed by Seller has complied and do comply in all material respects with all
specifications applicable to such Products, including applicable legal
requirements relating to manufacturing, labeling and safety.

 

Section 4.16                            Product Warranty. Except as set forth in
Section 4.16 of the Disclosure Schedules, and to Seller’s Knowledge, all
Products sold, marketed or distributed by Seller are free from any material
defects and conform in all material respects with all the respective customer’s
order requirements, Seller’s description thereof and all the express and implied
warranties, if any, given by Seller and its Representatives with respect
thereto, and to Seller’s Knowledge, Seller has no material liability for
replacement or repair thereof or other damages in connection therewith. Copies
of all of the standard warranties and standard terms and conditions given or
used by Seller in the past five (5) years in connection with any Products are
attached to Section 4.16 of the Disclosure Schedules.  Except pursuant to any
Material Contract identified pursuant to Section 4.10(a)(vi) or as otherwise set
forth in Section 4.16 of the Disclosure Schedules, and to Seller’s Knowledge, no
Products are subject to any guaranty, warranty (express or implied) or other
indemnity beyond the standard warranties and standard terms and conditions
attached to Section 4.16 of the Disclosure Schedules. Section 4.16 of the
Disclosure Schedules sets forth the claims and damages for warranty services,
product recall and product return of Seller and the Business for each of the
three (3) most recently completed fiscal years and the current fiscal year to
date through the Interim Balance Sheet Date.

 

Section 4.17                            Inventory. To Seller’s Knowledge, all
Inventory, whether or not reflected in the Estimated Closing Balance Sheet,
consists of a quality and quantity usable and salable in the Ordinary Course of
Business consistent with past practice, except for obsolete, damaged, defective
or slow-moving items that have been written off or written down to fair market
value or for which adequate reserves have been established and reflected in the
Estimated Closing Balance Sheet.  All Inventory is owned by Seller free and
clear of all Encumbrances other than the Permitted Encumbrances, and no
Inventory is held on a consignment basis. The quantities of each item of
Inventory (whether raw materials, work-in-process or finished goods) are not
excessive, but are reasonable in the present circumstances of Seller.

 

Section 4.18                            Accounts Receivable. The Accounts
Receivable reflected on the Estimated Closing Balance Sheet (a) have arisen from
bona fide transactions entered into by Seller involving the sale of goods or the
rendering of services in the Ordinary Course of Business consistent with past
practice in all material respects; (b) constitute only valid, undisputed claims
of Seller not subject to claims of set-off or other defenses or counterclaims
other than normal cash discounts accrued in the Ordinary Course of Business
consistent with past practice in all material respects; and (c) are, to Seller’s
Knowledge, collectible in full within ninety (90) days after billing.
Section 4.18 of the Disclosure Schedules lists the depository name and address
for each Payments Account, together with the name, address and phone number of
the Business’ principal contact at each depository thereof.

 

Section 4.19                            Customers and Suppliers.

 

(a)                                 Section 4.19(a) of the Disclosure Schedules
sets forth with respect to the Business (i) each customer who has paid aggregate
consideration to Seller for goods or services rendered in an amount greater than
or equal to $50,000 for each of the two (2) most recent fiscal years
(collectively, the “Material Customers”); and (ii) the amount of consideration
paid by each Material Customer during such periods. Except as set forth in
Section 4.19(a) of the Disclosure Schedules, Seller, Owners and their respective
Representatives have not received any notice

 

36

--------------------------------------------------------------------------------



 

(written or oral) that any of the Material Customers has ceased or intends to
cease after the Closing, and to Seller’s Knowledge, there are and have not been
any facts or circumstances that could reasonably be expected to result in any of
the Material Customers ceasing, to use the goods or services of the Business or
to otherwise terminate or materially reduce its relationship with the Business.
To Seller’s Knowledge, Seller and its Representatives have no material disputes
or disagreements (regardless whether the same has or could give rise to any
Action) with any of the Material Customers.

 

(b)                                 Section 4.19(b) of the Disclosure Schedules
sets forth with respect to the Business (i) each supplier to whom Seller has
paid consideration for goods or services rendered in an amount greater than or
equal to $50,000 for each of the two (2) most recent fiscal years (collectively,
the “Material Suppliers”); and (ii) the amount of purchases from each Material
Supplier during such periods. Except as set forth in Section 4.19(b) of the
Disclosure Schedules, Seller, Owners and their respective Representatives have
not received any notice (written or oral) that any of the Material Suppliers has
ceased or intends to cease after the Closing, and to Seller’s Knowledge, there
are and have not been any facts or circumstances that could reasonably be
expected to result in any of the Material Suppliers ceasing, to supply goods or
services to the Business or to otherwise terminate or materially reduce its
relationship with the Business. To Seller’s Knowledge, Seller and its
Representatives have no material disputes or disagreements (regardless whether
the same has or could give rise to any Action) with any of the Material
Suppliers.

 

Section 4.20                            Insurance. Section 4.20 of the
Disclosure Schedules sets forth (a) a true and complete list of all current
policies or binders of fire, liability, product liability, umbrella liability,
real and personal property, workers’ compensation, employment practices,
vehicular, fiduciary liability and other casualty and property insurance
maintained by Seller or its Affiliates and relating to the Business, the
Purchased Assets or the Assumed Liabilities (collectively, the “Insurance
Policies”); and (b) with respect to the Business, the Purchased Assets or the
Assumed Liabilities, a list of all pending claims and the claims history for
Seller for the past three (3) years. To Seller’s Knowledge, there are no claims
related to the Business, the Purchased Assets or the Assumed Liabilities pending
under any such Insurance Policies as to which coverage has been questioned,
denied or disputed or in respect of which there is an outstanding reservation of
rights. Seller, the Shareholders, their Affiliates and their respective
Representatives have not received any written notice (written or oral) of
cancellation of, premium increase with respect to, or alteration of coverage
under, any of such Insurance Policies. All premiums due on such Insurance
Policies have either been paid or, if not yet due, accrued. To Seller’s
Knowledge, all such Insurance Policies (a) are in full force and effect and
enforceable in accordance with their terms; (b) are provided by carriers who are
financially solvent; and (c) have not been subject to any lapse in coverage. To
Seller’s Knowledge, none of Seller or any of its Affiliates is in default under,
or has otherwise failed to comply with, in any material respect, any provision
contained in any such Insurance Policy. The Insurance Policies are, and Seller
has, during the past three (3) years, continuously maintained without lapse,
policies of insurance, of the type and in the amounts customarily carried by
Persons conducting a business similar to the Business and which are, or were,
sufficient for material compliance with all applicable Laws and Contracts to
which Seller is or was a party or by which it is or was bound. True and complete
copies of the Insurance Policies have been Made Available to Buyer.

 

37

--------------------------------------------------------------------------------



 

Section 4.21                            Legal Proceedings; Governmental Orders.

 

(a)                                 Except as set forth in Section 4.21(a) of
the Disclosure Schedules, there are not, and there has not been in the preceding
thirty-six (36) months, to the Knowledge of Seller, any Actions pending or, to
Seller’s Knowledge, threatened against or by Seller (a) relating to or affecting
the Business, the Purchased Assets or the Assumed Liabilities; or (b) that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To Seller’s Knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b)                                 Except as set forth in Section 4.21(b) of
the Disclosure Schedules, and to Seller’s Knowledge, there are not, and there
has not been in the preceding thirty-six (36) months, any Governmental Orders
and no unsatisfied judgments, penalties or awards against, relating to or
affecting the Business. Seller is in compliance with the terms of each
Governmental Order set forth in Section 4.21(b) of the Disclosure Schedules. To
Seller’s Knowledge, no event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.

 

Section 4.22                            Compliance with Laws; Permits.

 

(a)                                 To Seller’s Knowledge, Seller has at all
times complied in all material respects, and is now complying in all material
respects, with all Laws applicable to the conduct of the Business or the
ownership and use of the Purchased Assets in all material respects.

 

(b)                                 To Seller’s Knowledge, all Permits required
for the conduct of the Business or for the ownership and use of the Purchased
Assets have been obtained by Seller and are now and have at all times been valid
and in full force and effect. To Seller’s Knowledge, all fees and charges with
respect to such Permits as of the date hereof have been paid in full.
Section 4.22(b) of the Disclosure Schedules lists all current Permits issued to
Seller which are related to the conduct of the Business as currently conducted
or the ownership and use of the Purchased Assets, including for each such Permit
the name or title and any registration or document number, the issuing
Governmental Authority, and its dates of issuance and expiration. To Seller’s
Knowledge, no event has occurred that, with or without notice or lapse of time
or both, would reasonably be expected to result in the revocation, suspension,
lapse or limitation of any Permit set forth in Section 4.22(b) of the Disclosure
Schedules.

 

Section 4.23                            Environmental Matters.

 

(a)                                 To Seller’s Knowledge, the operations of
Seller with respect to the Business and the Purchased Assets are currently and
have been in compliance in all material respects with all applicable
Environmental Laws. To Seller’s Knowledge, Seller has not received from any
Person, with respect to the Business or the Purchased Assets, any:
(i) Environmental Notice or Environmental Claim; or (ii) written request for
information pursuant to Environmental Law, which, in each case, either remains
pending or unresolved, or is the source of ongoing obligations or requirements
as of the Closing Date.

 

(b)                                 To Seller’s Knowledge, Seller has obtained
and is in material compliance with all Environmental Permits (each of which is
disclosed in Section 4.23(b) of the Disclosure Schedules) reasonably necessary
for the conduct of the Business as currently conducted or the ownership, lease,
operation or use of the Purchased Assets, and all such Environmental Permits

 

38

--------------------------------------------------------------------------------



 

are in full force and effect and shall be maintained in full force and effect by
Seller through the Closing Date in accordance with applicable Environmental Law.
Seller has no actual Knowledge of any environmental condition, event or
circumstance that might prevent or impede, after the Closing Date the conduct of
the Business as currently conducted or the ownership, lease, operation or use of
the Purchased Assets. With respect to any such Environmental Permits, except as
disclosed in Section 4.23(b) of the Disclosure Schedules, and to Seller’s
Knowledge, Seller has undertaken, or will undertake prior to the Closing Date,
all measures necessary to facilitate transferability of the same, and Seller, to
Seller’s Knowledge, is not aware of any condition, event or circumstance that
might prevent or impede the transferability of the same, and has not received
any Environmental Notice or written communication regarding any material adverse
change in the status or terms and conditions of the same.

 

(c)                                  Except as list in Schedule 4.23(c) of the
Disclosure Schedules, and to Seller’s Knowledge, none of the Business or the
Purchased Assets or any real property currently or formerly owned, leased or
operated by Seller in connection with the Business listed on, or has been
proposed for listing on, the National Priorities List (or CERCLIS) under CERCLA,
or any similar state list.

 

(d)                                 To Seller’s Knowledge, there has been, with
respect to the Business or the Purchased Assets or any real property currently
or formerly owned, leased or operated by Seller in connection with the Business,
no Release of Hazardous Materials giving rise to potential liability pursuant
to, or otherwise in contravention of, any Environmental Law, and Seller has not
received an Environmental Notice that any of the Business or the Purchased
Assets or real property currently or formerly owned, leased or operated by
Seller in connection with the Business (including soils, groundwater, surface
water, buildings and other structure located thereon) has been contaminated with
any Hazardous Material which could reasonably be expected to result in an
Environmental Claim against, or a violation of Environmental Law or term of any
Environmental Permit by, Seller.

 

(e)                                  Section 4.23(e) of the Disclosure Schedules
contains a complete and accurate list of all active or abandoned aboveground or
underground storage tanks owned or operated by Seller in connection with the
Businesses or the Purchased Assets.

 

(f)                                   Section 4.23(f) of the Disclosure
Schedules contains a complete and accurate list of all off-site Hazardous
Materials treatment, storage, or disposal facilities or locations used by Seller
and to Seller’s Knowledge, any predecessors in connection with the Businesses or
the Purchased Assets as to which Seller may retain liability, and none of these
facilities or locations has been placed or proposed for placement on the
National Priorities List (or CERCLIS) under CERCLA, or any similar state list,
and Seller has not received any Environmental Notice regarding potential
liabilities with respect to such off-site Hazardous Materials treatment,
storage, or disposal facilities or locations used by Sellers.

 

(g)                                  To Seller’s Knowledge, Seller has not
retained or assumed, by contract or operation of Law, any liabilities or
obligations of third parties under Environmental Law.

 

(h)                                 Seller has provided or otherwise Made
Available to Buyer and listed in Section 4.23(h) of the Disclosure Schedules:
(i) any and all environmental reports, studies, audits, records, sampling data,
site assessments, risk assessments, economic models and other similar documents
with respect to the Business or the Purchased Assets or any real property
currently or formerly owned, leased or operated by Seller in connection with the
Business which are in the

 

39

--------------------------------------------------------------------------------



 

possession or control of Seller related to compliance with Environmental Laws,
Environmental Claims or an Environmental Notice or the Release of Hazardous
Materials; and (ii) any and all material documents concerning planned or
anticipated capital expenditures required to reduce, offset, limit or otherwise
control pollution and/or emissions, manage waste or otherwise ensure compliance
with current or future Environmental Laws (including, without limitation, costs
of remediation, pollution control equipment and operational changes).

 

(i)                                     To Seller’s Knowledge, there is not any
condition, event or circumstance concerning the Release or regulation of
Hazardous Materials that might, after the Closing Date, prevent, impede or
materially increase the costs associated with the ownership, lease, operation,
performance or use of the Businesses or the Purchased Assets as currently
carried out.

 

Section 4.24                            Employee Benefit Matters.

 

(a)                                 Section 4.24(a) of the Disclosure Schedules
contains a true and complete list of each pension, benefit, retirement,
compensation, employment, consulting, profit-sharing, deferred compensation,
incentive, bonus, performance award, phantom equity, stock or stock-based,
change in control, retention, severance, vacation, paid time off (PTO), medical,
vision, dental, disability, welfare, Code Section 125 cafeteria, fringe-benefit
and other similar agreement, plan, policy, program or arrangement (and any
amendments thereto), in each case whether or not reduced to writing and whether
funded or unfunded, including each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, whether or not tax-qualified and whether or not subject
to ERISA, which is or has been maintained, sponsored, contributed to, or
required to be contributed to by Seller for the benefit of any current or former
employee, officer, director, retiree, independent contractor or consultant of
Seller or the Business or any spouse or dependent of such individual, or under
which Seller or any of their ERISA Affiliates has or may have any Liability, or
with respect to which Buyer or any of its Affiliates would reasonably be
expected to have any Liability, contingent or otherwise (as listed on
Section 4.24(a) of the Disclosure Schedules, each, a “Benefit Plan”). There is
no, and there has never been any, pension, benefit, retirement, compensation,
employment, consulting, profit-sharing, deferred compensation, incentive, bonus,
performance award, phantom equity, stock or stock-based, change in control,
retention, severance, vacation, paid time off (PTO), medical, vision, dental,
disability, welfare, fringe-benefit and other similar agreement, plan, policy,
program or arrangement that is or was maintained, sponsored, contributed to, or
required to be contributed to by Seller or any of its Affiliates for the benefit
of any current or former employee, officer, director, retiree, independent
contractor or consultant of Seller or the Business located, residing or whose
principal work location is or was outside of the United States, or for any
spouse or dependent of any such individual.

 

(b)                                 With respect to each Benefit Plan, Seller
have Made Available to Buyer accurate, current and complete copies of each of
the following: (i) where the Benefit Plan has been reduced to writing, the plan
document together with all amendments; (ii) where the Benefit Plan has not been
reduced to writing, a written summary of all material plan terms; (iii) where
applicable, copies of any trust agreements or other funding arrangements,
custodial agreements, insurance policies and contracts, administration
agreements and similar agreements, and investment management or investment
advisory agreements, now in effect or required in the future as a result of the
transactions contemplated by this Agreement or otherwise; (iv) to the extent
applicable, copies of any summary plan descriptions, summaries of material
modifications, summaries of benefits and coverage, COBRA communications,
employee handbooks and any other written communications (or a description of any
oral communications) relating to any Benefit Plan; (v) in the case of any
Benefit Plan that is intended to be qualified under Section 401(a) of the Code,
a

 

40

--------------------------------------------------------------------------------



 

copy of the most recent determination, opinion or advisory letter from the
Internal Revenue Service and any legal opinions issued thereafter with respect
to such Benefit Plan’s continued qualification; (vi) in the case of any Benefit
Plan for which a Form 5500 must be filed, a copy of the two most recently filed
Forms 5500, with all corresponding schedules and financial statements attached;
(vii) to the extent applicable, actuarial valuations and reports related to any
Benefit Plans with respect to the most recently completed plan years; (viii) the
most recent nondiscrimination tests performed under the Code; and (ix) copies of
material notices, letters or other correspondence from the Internal Revenue
Service, Department of Labor, Department of Health and Human Services, Pension
Benefit Guaranty Corporation or other Governmental Authority relating to the
Benefit Plan (but excluding generally applicable notices, letters and
correspondence).

 

(c)                                  Except as set forth in Section 4.24(c) of
the Disclosure Schedules, and except as would not have a Material Adverse
Effect, to Seller’s Knowledge, (i) each Benefit Plan and any related trust
(other than any multiemployer plan within the meaning of Section 3(37)) of ERISA
(each a “Multiemployer Plan”) is currently and has at all times been
established, administered and maintained in accordance with its terms and in
compliance in all material respects with all applicable Laws (including ERISA,
the Code and any applicable local Laws), (ii) each Benefit Plan that is intended
to be qualified within the meaning of Section 401(a) of the Code (a “Qualified
Benefit Plan”) is so qualified and the sponsor of such Qualified Benefit Plan
has received a favorable and current determination letter from the Internal
Revenue Service with respect to the most recent five-year filing cycle, or, with
respect to a prototype or volume-submitter plan, can rely on an opinion letter
from the Internal Revenue Service to the prototype plan or volume-submitter plan
sponsor, to the effect that the form of such Qualified Benefit Plan is so
qualified and that the plan and the trust related thereto are exempt from
federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code, and nothing has occurred that could reasonably be expected to adversely
affect the qualified status of any Qualified Benefit Plan and (iii) nothing has
occurred with respect to any Benefit Plan that has subjected or could reasonably
be expected to subject Seller or any of their ERISA Affiliates or, with respect
to any period on or after the Closing Date, Buyer or any of its Affiliates, to a
penalty under Section 502 of ERISA or to tax or penalty under Sections 4975 or
4980H of the Code.

 

(d)                                 To Seller’s Knowledge, neither Seller nor
any of its ERISA Affiliates (i) has incurred or reasonably expects to incur,
either directly or indirectly, any material Liability under Title I or Title IV
of ERISA or related provisions of the Code or applicable local Law relating to
employee benefit plans; (ii) has failed to timely pay premiums to the Pension
Benefit Guaranty Corporation; (iii) has withdrawn from any Benefit Plan;
(iv) has engaged in any transaction which would give rise to liability under
Section 4069 or Section 4212(c) of ERISA; (v) has incurred taxes under
Section 4971 of the Code with respect to any pension plan (other than a
Multiemployer Plan) which is subject to minimum funding requirements, including
any multiple employer plan, (each a “Single Employer Plan”); or (vi) has
participated in a multiple employer welfare arrangements (MEWA).

 

(e)                                  With respect to each Benefit Plan and to
Seller’s Knowledge: (i) no such plan is a Multiemployer Plan, and (A) all
contributions required to be paid by Seller or their ERISA Affiliates have been
or will be timely paid to the applicable Multiemployer Plan, (B) neither Seller
nor any of their ERISA Affiliates has incurred any withdrawal liability under
Title IV of ERISA which remains unsatisfied, and (C) a complete withdrawal from
all such Multiemployer Plans at the Effective Time would not result in any
material liability to Seller and no Multiemployer Plan is in critical,
endangered or seriously endangered status or has suffered a mass withdrawal;
(ii) no such

 

41

--------------------------------------------------------------------------------



 

plan is a “multiple employer plan” within the meaning of Section 413(c) of the
Code or a “multiple employer welfare arrangement” (as defined in Section 3(40)
of ERISA); (iii) no Action has been initiated by the Pension Benefit Guaranty
Corporation to terminate any such plan or to appoint a trustee for any such
plan; (iv) no such plan or the plan of any ERISA Affiliate maintained or
contributed to within the last six (6) years is a Single Employer Plan subject
to Title IV of ERISA; and (v) no “reportable event,” as defined in Section 4043
of ERISA has occurred with respect to any such plan.

 

(f)                                   Other than as required under Sections 601
to 608 of ERISA or other applicable Law, no Benefit Plan or other arrangement
provides post-termination or retiree welfare benefits to any individual for any
reason.

 

(g)                                  Except as set forth in Section 4.24(g) of
the Disclosure Schedules, there is no pending or, to Seller’s Knowledge,
threatened Action relating to a Benefit Plan (other than routine claims for
benefits), and no Benefit Plan has within the three (3) years prior to the date
hereof been the subject of an examination or audit by a Governmental Authority
or the subject of an application or filing under, or is a participant in, an
amnesty, voluntary compliance, self-correction or similar program sponsored by
any Governmental Authority.

 

(h)                                 To Seller’s Knowledge, there has been no
amendment to, announcement by Seller or any of its Affiliates relating to, or
change in employee participation or coverage under, any Benefit Plan that would
increase in any material respect the annual expense of maintaining such plan
above the level of the expense incurred for the most recently completed fiscal
year (other than on a de minimis basis) with respect to any director, officer,
employee, consultant or independent contractor of the Business, as applicable.
To Seller’s Knowledge, neither Seller nor any of its Affiliates has any
commitment or obligation or has made any representations to any director,
officer, employee, consultant or independent contractor of the Business, whether
or not legally binding, to adopt, amend, modify or terminate any Benefit Plan.

 

(i)                                     To Seller’s Knowledge, each Benefit Plan
that is subject to Section 409A of the Code has been administered in material
compliance with its terms and the operational and documentary requirements of
Section 409A of the Code and all applicable regulatory guidance (including,
notices, rulings and proposed and final regulations) thereunder. To Seller’s
Knowledge, Seller does not have any obligation to gross up, indemnify or
otherwise reimburse any individual for any excise taxes, interest or penalties
incurred pursuant to Section 409A of the Code.

 

(j)                                    Except as set forth in Section 4.24(j) of
the Disclosure Schedules, and to Seller’s Knowledge, neither the execution of
this Agreement nor any of the transactions contemplated by this Agreement will
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any current or former director, officer, employee, independent
contractor or consultant of the Business to severance pay or any other payment;
(ii) accelerate the time of payment, funding or vesting, or increase the amount
of compensation (including stock-based compensation) due to any such individual;
(iii) increase the amount payable under or result in any other material
obligation pursuant to any Benefit Plan; (iv) result in “excess parachute
payments” within the meaning of Section 280G(b) of the Code; or (v) require a
“gross-up” or other payment to any “disqualified individual” within the meaning
of Section 280G(c) of the Code. Seller has Made Available to Buyer true and
complete copies of any Section 280G calculations prepared (whether or not final)
with respect to any disqualified individual in connection with the transactions.

 

42

--------------------------------------------------------------------------------



 

Section 4.25                            Employment Matters.

 

(a)                                 Section 4.25(a) of the Disclosure Schedules
contains a list of all persons who are employees, independent contractors or
consultants of the Business as of the date hereof, including any employee who is
on a leave of absence of any nature, paid or unpaid; authorized or unauthorized,
and sets forth for each such individual the following: (i) name; (ii) title or
position (including whether full-time or part-time); (iii) correct
classification as “exempt” or “non-exempt” for federal and any state wage and
hours Laws; (iv) hire or retention date; (v) primary work location; (vi) current
annual base compensation rate or contract fee; (vii) current vacation and sick
pay accrual; (viii) rate of commission, bonus or other incentive-based
compensation; and (ix) a description of the fringe benefits provided to each
such individual as of the date hereof as of the date hereof, all compensation,
including wages, commissions, bonuses [(including the Specified Obligations)],
fees and other compensation, payable to all employees, independent contractors
or consultants of the Business for services performed on or prior to the date
hereof have been paid in full and there are no outstanding agreements,
understandings or commitments of Seller with respect to any compensation,
commissions, bonuses or fees.

 

(b)                                 Except as set forth in Section 4.25(b) of
the Disclosure Schedules, Seller is not, and has never been, a party to, bound
by, or negotiating any collective bargaining agreement or other Contract with a
union, works council or labor organization (collectively, “Union”), and there is
not, and has never been, any Union representing or purporting to represent any
employee of Seller, and no Union or group of employees is seeking or has sought
to organize employees for the purpose of collective bargaining. To Seller’s
Knowledge, there has never been, nor has there been any threat of, any strike,
slowdown, work stoppage, lockout, concerted refusal to work overtime or other
similar labor disruption or dispute affecting Seller or any employees of the
Business. To Seller’s Knowledge, Seller has no duty to bargain with any Union.

 

(c)                                  To Seller’s Knowledge, and in all material
respects, Seller is and has at all times been in material compliance with the
terms of any collective bargaining agreements and other Contracts listed on
Section 4.25(b) of the Disclosure Schedules and all applicable Laws pertaining
to employment and employment practices to the extent they relate to employees,
volunteers, interns, consultants and independent contractors of the Business,
including all Laws relating to labor relations, equal employment opportunities,
fair employment practices, employment discrimination, harassment, retaliation,
reasonable accommodation, disability rights or benefits, immigration, wages,
hours, overtime compensation, child labor, hiring, promotion and termination of
employees, working conditions, meal and break periods, privacy, health and
safety, workers’ compensation, leaves of absence, paid sick leave and
unemployment insurance. To Seller’s Knowledge, all individuals characterized and
treated by Seller as consultants or independent contractors of the Business are
properly treated as independent contractors under all applicable Laws. To
Seller’s Knowledge, all employees of the Business classified as exempt under the
Fair Labor Standards Act and state and local wage and hour laws are and at all
times have been properly classified. To Seller’s Knowledge, Seller is in
material compliance with and has at all times complied in all material respects
with all immigration laws, including Form 1-9 requirements and any applicable
mandatory E-Verify obligations. Except as set forth in Section 4.25(c), to
Seller’s Knowledge, there are no Actions against Seller pending, or to Seller’s
Knowledge, threatened to be brought or filed, by or with any Governmental
Authority or arbitrator in connection with the employment of any current or
former applicant, employee, consultant, volunteer, intern or independent
contractor of the Business, including, without limitation, any charge,
investigation or claim relating to unfair labor practices, equal employment
opportunities, fair employment

 

43

--------------------------------------------------------------------------------



 

practices, employment discrimination, harassment, retaliation, reasonable
accommodation, disability rights or benefits, immigration, wages, hours,
overtime compensation, employee classification, child labor, hiring, promotion
and termination of employees, working conditions, meal and break periods,
privacy, health and safety, workers’ compensation, leaves of absence, paid sick
leave, unemployment insurance or any other employment related matter arising
under applicable Laws.

 

(d)                                 To Seller’s Knowledge, Seller has at all
times complied with the WARN Act in all material respects, and it has no plans
to undertake any action in the future that would trigger the WARN Act.

 

Section 4.26                            Taxes.

 

(a)                                 Except as set forth in Section 4.26 of the
Disclosure Schedules and except as would not have a Material Adverse Effect:

 

(i)                                     All Tax Returns required to be filed by
Seller for any Pre-Closing Tax Period have been, or will be, timely filed. Such
Tax Returns are, or will be, true, complete and correct in all material
respects. All Taxes due and owing by Seller (whether or not shown on any Tax
Return) have been, or will be, timely paid.

 

(ii)                                  In the preceding five (5) years, there has
been no claim from any Governmental Authority in any taxing jurisdiction where
Seller does not pay Taxes or file Tax Returns that Seller, regardless whether in
respect of the Business, is required to pay any Taxes or file any Tax Returns in
such jurisdictions.

 

(iii)                               Seller has withheld and paid each Tax
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, customer, shareholder or
other party, and complied with all information reporting and backup withholding
provisions of applicable Law.

 

(iv)                              No extensions or waivers of statutes of
limitations have been given or requested with respect to any Taxes of Seller.

 

(v)                                 All deficiencies asserted, or assessments
made, against Seller as a result of any examinations by any Taxing Authority
have been fully paid.

 

(vi)                              Seller is not a party to any Action by any
Taxing Authority. There are no pending or threatened Actions by any Taxing
Authority.

 

(vii)                           There are no Encumbrances for Taxes upon any of
the Purchased Assets nor, is any Taxing Authority in the process of imposing any
Encumbrances for Taxes on any of the Purchased Assets (other than for current
Taxes not yet due and payable).

 

(viii)                        Seller is not a “foreign person” as that term is
used in Treasury Regulations Section 1.1445-2.

 

(ix)                              To Seller’s Knowledge, Seller is not, and has
not been, a party to, or promoter of, “reportable transactions” within the
meaning of Section 6707A(c)(1) of the Code and Treasury Regulations
Section 1.6011-4(b).

 

44

--------------------------------------------------------------------------------



 

(x)                                 To Seller’s Knowledge, none of the Purchased
Assets is (i) required to be treated as being owned by another person pursuant
to the so-called “safe harbor lease” provisions of former Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended, (ii) subject to
Section 168(g)(1)(A) of the Code, or (iii) subject to a disqualified leaseback
or long-term agreement as defined in Section 467 of the Code.

 

(xi)                              To Seller’s Knowledge, none of the Purchased
Assets is tax-exempt use property within the meaning of Section 168(h) of the
Code.

 

(xii)                           For each transaction, and in each relevant
jurisdiction, with respect to which Seller would owe any sales or use Tax or be
required to file any related Tax Return, to the extent required by applicable
Law, to Seller’s Knowledge, Seller has obtained a proper and complete reseller’s
certificate which is sufficient to exempt such transaction from such Tax, and
Seller has retained such certificates in Seller’s files for the duration
required by applicable Law.

 

(b)                                 Section 4.26 of the Disclosure Schedules
sets forth a list of all jurisdictions where Seller pays, or has paid in the
past five (5) years, any Taxes or files, or has filed in the past five
(5) years, any Tax Returns.

 

(c)                                  Section 4.26 of the Disclosure Schedules
sets forth, for each of the last three (3) fiscal years and for the
fiscal-year-to-date period ending on the Interim Balance Sheet Date, a list of
all U.S. states and territories into which Seller, to Seller’s Knowledge, sold,
distributed, provided or performed any Products.

 

(d)                                 To Seller’s Knowledge, Seller has Made
Available complete and correct copies of all reseller certificates in Seller’s
possession.

 

Section 4.27                            Anti-Bribery, FCPA, OFAC and AML
Compliance. Seller, Owners, their Affiliates, each of their respective
Representatives and, to Seller’s Knowledge, any other Person purporting to act
on behalf of any of Seller or Owners, have not, at any time: (i) used any of
their funds for unlawful contributions, loans, donations, gifts, entertainment
or other unlawful expenses relating to political activity; (ii) made, authorized
or agreed to make any payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns for the
purpose of assisting Seller, Owners or any of their Affiliates in obtaining or
retaining business or a business advantage, directing business to Seller or
securing any improper business advantage for Seller; or (iii) taken any action
that would constitute a violation of, or violated, any provision of the Foreign
Corrupt Practices Act of 1977 or any rules or regulations thereunder, or any
comparable foreign law or statute. None of Seller, Owners, their Affiliates, any
of their respective Representatives or, to Seller’s Knowledge, any other Person
purporting to act on behalf of any of Seller or Owners has, directly or
indirectly, entered into any Contract that remains in effect and that contains
provisions reflecting participation in or cooperation with the Arab League
boycott of Israel. To Seller’s Knowledge, none of Seller, Owners or their
Affiliates, is now or has ever been listed on the list of Specially Designated
Nationals and Blocked Persons maintained by the U.S. Office of Foreign Assets
Control or otherwise identified as a sanctioned person in any U.S. presidential
order or by any other Governmental Authority.  Seller, (A) is to Seller’s
Knowledge in compliance with Laws promulgated, monitored or enforced by U.S.
Office of Foreign Assets Control or any other anti-bribery, anti-money
laundering, export controls, anti-terrorism, anti-boycott or anti-corruption
Laws, and (B) has not at any time taken any action that would constitute a
violation of, or violated, any such U.S. Office of Foreign Assets Control or any

 

45

--------------------------------------------------------------------------------



 

other anti-bribery, anti-money laundering, export controls, anti-terrorism,
anti-boycott or anti-corruption Laws.

 

Section 4.28                            Brokers. Except for Benchmark
International, no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement or any Ancillary Document based upon
arrangements made by or on behalf of Seller, Owners, their Affiliates or any of
their Representatives.

 

Section 4.29                            Full Disclosure. To Seller’s Knowledge,
no representation or warranty by Seller in this Agreement and no statement
contained in the Disclosure Schedules to this Agreement or any certificate or
other document furnished or to be furnished to Buyer pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading in any material respect.

 

Section 4.30                            No Other Representations and Warranties.
BUYER ACKNOWLEDGES THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
DISCLOSURE SCHEDULES, OR ANY OTHER DOCUMENTS TO BE PROVIDED BY SELLER UNDER THE
TERMS OF THIS AGREEMENT, SELLER HAS MADE NO, AND EXPRESSLY DISCLAIMS ALL,
REPRESENTATIONS, WARRANTIES, COVENANTS, AND AGREEMENTS OF EVERY KIND AND
CHARACTER, EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, WITH RESPECT TO:
(A) THE BUSINESS AND THE PURCHASED ASSETS, OR (B) PROJECTIONS, VALUATION,
GOVERNMENTAL APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER MATTER OR THING
RELATING TO OR AFFECTING THE BUSINESS OR THE PURCHASED ASSETS, INCLUDING,
WITHOUT LIMITATION: THE VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, HABITABILITY, SUITABILITY OR FITNESS OF THE PURCHASED ASSETS FOR
A PARTICULAR PURPOSE OR USE.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Except as set forth in the correspondingly numbered Section of the Disclosure
Schedules, Buyer represents and warrants to Seller that the statements contained
in this ARTICLE V are true and correct as of the date hereof.

 

Section 5.01                            Incorporation of Buyer. Inovate
Acquisition Company is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Buyer is not in violation
of any bylaw or provision of its organizational documents.

 

Section 5.02                            Authority of Buyer; Enforceability.
Buyer has full corporate power and authority to enter into this Agreement and
the Ancillary Documents to which Buyer is a party, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Buyer of this Agreement and any
Ancillary Document to which Buyer is a party, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by the Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization,

 

46

--------------------------------------------------------------------------------



 

execution and delivery by Seller) this Agreement constitutes a legal, valid and
binding obligation of Buyer enforceable against Buyer in accordance with its
terms. When each Ancillary Document to which each Buyer is or will be a party
has been duly executed and delivered by Buyer (assuming due authorization,
execution and delivery by each other party thereto), such Ancillary Document
will constitute a legal and binding obligation of Buyer enforceable against it
in accordance with its terms.

 

Section 5.03                            No Conflicts; Consents. The execution,
delivery and performance by Buyer of this Agreement and the Ancillary Documents
to which it is a party, and the consummation of the transactions contemplated
hereby and thereby, do not and will not: (a) conflict with or result in a
violation or breach of, or default under, any provision of the certificate of
incorporation, by-laws or other organizational documents of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) except as set forth in
Section 5.03 of the Disclosure Schedules, require the consent, notice or other
action by any Person under any Contract to which Buyer is a party. No consent,
approval, Permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the Ancillary Documents
and the consummation of the transactions contemplated hereby and thereby, except
for disclosure filings required to be made with the Securities and Exchange
Commission and such other consents, approvals, Permits, Governmental Orders,
declarations, filings or notices which, in the aggregate, would not have a
Material Adverse Effect.

 

Section 5.04                            Brokers. Except for Uplift Partners, no
broker, finder or investment banker is entitled to any brokerage, finder’s or
other fee or commission in connection with the transactions contemplated by this
Agreement or any Ancillary Document based upon arrangements made by or on behalf
of Buyer, Owners, their Affiliates or any of their Representatives.

 

Section 5.05                            Legal Proceedings. There are no Actions
pending or, to Buyer’s knowledge, threatened against or by Buyer or any
Affiliates of Buyer that challenge or seek to prevent, enjoin or otherwise delay
the transactions contemplated by this Agreement. No event has occurred or
circumstances exist either individually or in the aggregate that may give rise
or serve as a basis for any such Action that would have a Material Adverse
Effect on Buyer.

 

Section 5.06                            Sufficiency of Funds. Buyer has
sufficient cash on hand or other sources of immediately available funds to
enable it to make payment of the Cash Consideration and all other payments that
might become due and owing under this Agreement and under the Ancillary
Documents, and any other transactions contemplated by this Agreement or the
Ancillary Documents.

 

Section 5.07                            Independent Investigation and
Consultation. Subject only to the Representations and Warranties of Seller and
Owners set forth in ARTICLE IV of this Agreement and any other Transaction
Documents provided by Seller to Buyer: (i) Buyer has independently consulted
with Buyer’s own attorney and accountant and is relying solely upon their
respective legal, tax and/or accounting advice for all issues related to this
transaction, and (ii) Buyer has independently investigated and examined to
Buyer’s complete satisfaction, the financial and all other records of the
Business, and (iii) Buyer is purchasing the Purchased Assets without any
statement, representation or warranty, expressed or implied, from any of Seller
Parties, their Affiliates, Representatives, Affiliates’ Representatives or from
any other third party incidental to the Transactions.

 

47

--------------------------------------------------------------------------------



 

Section 5.08                            Full Disclosure. To Buyer’s Knowledge,
no representation or warranty by Buyer in this Agreement and no statement
contained in the Disclosure Schedules to this Agreement or any certificate or
other document furnished or to be furnished to Seller pursuant to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

ARTICLE VI
COVENANTS

 

Section 6.01                            Employees and Employee Benefits.

 

(a)                                 Commencing on the Closing Date, Seller shall
terminate all employees of the Business who are actively at work on the Closing
Date, and, at Buyer’s sole discretion, Buyer may offer employment, on an “at
will” basis, to any or all of such terminated employees of the Business who are
eligible individuals pursuant to Buyer’s employment practices and policies
(“Continuing Employees”).  Seller shall bear any and all obligations and
liability under the WARN Act resulting from employment losses pursuant to this
Section 6.01.

 

(b)                                 Except for the Specified Obligations, Seller
shall be solely responsible, and Buyer shall have no obligations whatsoever for,
any compensation or other amounts payable to any current or former employee,
officer, director, independent contractor or consultant of the Business,
including, without limitation, hourly pay, commission, bonus (including any
‘sale’ bonus or ‘stay’ bonus but not the Retention Bonuses), salary, accrued
vacation, fringe, pension or profit sharing benefits or severance pay for any
period relating to the service with Seller at any time on or prior to the
Closing Date and Seller shall pay all such amounts to all entitled persons on,
or prior to or coincident with, the Closing Date.

 

(c)                                  Seller shall remain solely responsible for
the satisfaction of all claims for medical, dental, life insurance, health
accident or disability benefits brought by or in respect of current or former
employees, officers, directors, independent contractors or consultants of the
Business or the spouses, dependents or beneficiaries thereof; which claims
relate to events occurring on or prior to the Closing Date. Seller also shall
remain solely responsible for all worker’s compensation claims of any current or
former employees, officers, directors, independent contractors or consultants of
the Business which relate to events occurring on or prior to the Closing Date.
Seller shall pay, or cause to be paid, all such amounts to the appropriate
persons as and when due.

 

(d)                                 Effective as soon as practicable following
the Closing Date, Seller, or any applicable Affiliate, shall effect a transfer
of assets and liabilities (including outstanding loans) from the defined
contribution retirement plan that it maintains, to the defined contribution
retirement plan maintained by Buyer, with respect to those employees of the
Business who become employed by Buyer, or an Affiliate of Buyer, in connection
with the transactions contemplated by this Agreement. Any such transfer shall be
in an amount sufficient to satisfy Section 414(1) of the Code. Upon the transfer
of assets and liabilities into Buyer’s plan, all transferred account balances
from Seller’s plan shall become fully vested.

 

(e)                                  Each Continuing Employee who accepts
Buyer’s offer of employment made pursuant to Section 6.01(a) shall be given
service credit for the purpose of eligibility under the group health plan of
Buyer or their applicable Affiliates, including for any waiting periods, and
eligibility and vesting only under the defined contribution retirement plan of
Buyer or their

 

48

--------------------------------------------------------------------------------



 

applicable Affiliates, if any, for his or her period of service with Seller
prior to the Closing Date; provided, however, that (i) such credit shall be
given pursuant to payroll or plan records, at the election of Buyer, in their
sole and absolute discretion; (ii) such service crediting shall be permitted and
consistent with Buyer’s defined contribution retirement plan and
(iii) eligibility to participate in any group health plan shall commence on the
first day of the calendar month immediately succeeding the month in which the
Closing Date shall occur.

 

(f)                                   The provisions of this Section 6.01 are
solely for the benefit of the parties to this Agreement and nothing in this
Agreement shall create any third-party beneficiary or other right with respect
to any employees of the Business who become employed by Buyer in connection with
the transactions contemplated by this Agreement.

 

(g)                                  Notwithstanding any contrary provision of
this Agreement, Seller shall be responsible and liable for providing, or
continuing to provide, health care continuation coverage as required under COBRA
for so long as Seller or any of its Affiliates sponsors a group health plan with
respect to any individual who experienced a COBRA “qualifying event”, as such
term is defined by COBRA, on or prior to the Closing Date under any Benefit Plan
subject to COBRA. Without limiting the generality of the foregoing, Seller shall
continue to maintain any Benefit Plan which is subject to COBRA and shall make
COBRA continuation coverage available for participation by any M&A Qualified
Beneficiary.  The parties agree that the intent of this Section 6.01(g) is to
allocate to Seller any and all obligation to make COBRA continuation coverage
available to the current or former employees of Seller and that, to the maximum
extent permitted by applicable law, Buyer be relieved of such obligation.

 

Section 6.02                            Confidentiality. From and after the
Closing, Seller shall, and shall cause its Affiliates to, hold, and shall use
its reasonable best efforts to cause its or their respective Representatives to
hold, in confidence any and all information, whether written or oral, concerning
the Business, except to the extent that Seller can show that such information
(a) is generally available to and known by the public through no fault of
Seller, any of its Affiliates or their respective Representatives; (b) is an
Excluded Asset; or (c) is lawfully acquired by Seller, any of its Affiliates or
their respective Representatives from and after the Closing Date from sources
which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If Seller or any of its Affiliates or their
respective Representatives are compelled to disclose any information by judicial
or administrative process or by other requirements of Law, Owners shall promptly
notify Buyer’s Representative in writing if permitted by applicable law and
shall disclose only that portion of such information which Seller is advised by
its counsel in writing is legally required to be disclosed; provided, that
Seller and Owners shall use reasonable best efforts to obtain an appropriate
protective order or other reasonable assurance that confidential treatment will
be accorded such information.  Reference to the terms “Affiliates” and
“Representatives” as set forth in this Section 6.02 shall not include any of the
Key Employees or any other employees of Seller that are retained by Buyer.

 

Section 6.03                            Non-Competition; Non-Solicitation.  In
consideration for the acquisition of the Purchased Assets and the benefits to be
received by Seller Parties (defined below) therefrom, and as an additional
inducement to Buyer to enter into and perform their obligations under this
Agreement, Seller Parties hereby agree to the following restrictive covenants:

 

(a)                                 For a period of five (5) years commencing on
the Closing (the “Restricted Period”), each Seller Party shall not, and shall
not permit any of their Affiliates to, directly or indirectly, (i) engage in or
assist others in engaging in the Restricted Business in the Territory;

 

49

--------------------------------------------------------------------------------



 

(ii) have an interest in any Person that engages directly or indirectly in the
Restricted Business in the Territory in any capacity, including as a partner,
shareholder, member, employee, principal, agent, trustee or consultant; or
(iii) cause, induce or encourage any material actual or prospective client,
customer, supplier or licensor of the Business (including any existing or former
client or customer of Seller and any Person that becomes a client or customer of
the Business after the Closing), or any other Person who has a material business
relationship with the Business, to terminate or modify any such actual or
prospective relationship. Notwithstanding the foregoing, a Seller Party may own,
directly or indirectly, solely as an investment, securities of any Person traded
on any national securities exchange if Seller is not a controlling Person of, or
a member of a group which controls, such Person and does not, directly or
indirectly, own three percent (3%) or more of any class of securities of such
Person.

 

(b)                                 During the Restricted Period, each Seller
Party shall not, and shall not permit any of their Affiliates to, directly or
indirectly, hire, engage as an independent contractor or solicit any employee or
independent contractor of Buyer or its Affiliates or encourage any such employee
or independent contractor to leave such employment or hire any such employee or
independent contractor who has left such employment, except that a Seller Party
may hire such a Person, other than any Key Employee, pursuant to a general
solicitation which is not directed specifically to any such employees; provided,
that nothing in this Section 6.03(b) shall prevent a Seller Party or any of its
Affiliates from hiring (i) any employee whose employment has been terminated by
Buyer or (ii) after one hundred eighty (180) days from the date of termination
of employment, any employee whose employment has been terminated by the
employee, in each case, other than a Key Employee.

 

(c)                                  Seller Parties acknowledge that a breach or
threatened breach of this Section 6.03  would give rise to irreparable harm to
Buyer, for which monetary damages would not be an adequate remedy, and hereby
agrees that in the event of a breach or a threatened breach by a Seller Party of
any such obligations, Buyer shall, in addition to any and all other rights and
remedies that may be available to it in respect of such breach, be entitled to
equitable relief, including a temporary restraining order, an injunction,
specific performance and any other relief that may be available from a court of
competent jurisdiction (without any requirement to post bond).

 

(d)                                 Seller Parties acknowledge that the
restrictions contained in this Section 6.03 are reasonable and necessary to
protect the legitimate interests of Buyer and constitute a material inducement
to Buyer to enter into this Agreement and consummate the transactions
contemplated by this Agreement. In the event that any covenant contained in this
Section 6.03 should ever be adjudicated to exceed the time, geographic, product
or service or other limitations permitted by applicable Law in any jurisdiction,
then any court is expressly empowered to reform such covenant, and such covenant
shall be deemed reformed, in such jurisdiction to the maximum time, geographic,
product or service or other limitations permitted by applicable Law. The
covenants contained in this Section 6.03 and each provision hereof are severable
and distinct covenants and provisions. The invalidity or unenforceability of any
such covenant or provision as written shall not invalidate or render
unenforceable the remaining covenants or provisions hereof, and any such
invalidity or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such covenant or provision in any other jurisdiction.

 

(e)                                  For purposes of this Section 6.03, “Seller
Party” means Seller and Owners and “Seller Parties” means Seller and Owners,
collectively. Reference to the term “Affiliates” as set forth in this
Section 6.03 shall not include any of the Key Employees or any other employees
of Seller that are employed by Buyer.

 

50

--------------------------------------------------------------------------------



 

Section 6.04                            Governmental Approvals and Consents.

 

(a)                                 Each of the parties hereto shall use all
reasonable best efforts to:

 

(i)                                     respond to any inquiries by any
Governmental Authority regarding antitrust or other matters with respect to the
transactions contemplated by this Agreement or any Ancillary Document;

 

(ii)                                  avoid the imposition of any order or the
taking of any action that would restrain, alter or enjoin the transactions
contemplated by this Agreement or any Ancillary Document; and

 

(iii)                               in the event any Governmental Order
adversely affecting the ability of the parties to consummate the transactions
contemplated by this Agreement or any Ancillary Document.

 

(b)                                 All analyses, appearances, meetings,
discussions, presentations, memoranda, briefs, filings, arguments, and proposals
made by or on behalf of either party before any Governmental Authority or the
staff or regulators of any Governmental Authority, in connection with the
transactions contemplated hereunder (but, for the avoidance of doubt, not
including any interactions between Seller or Buyer with Governmental Authorities
in the Ordinary Course of Business, any disclosure which is not permitted by Law
or any disclosure containing confidential information) shall be disclosed to the
other party hereunder in advance of any filing, submission or attendance, it
being the intent that the parties will consult and cooperate with one another,
and consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

 

Section 6.05                            Books and Records.

 

(a)                                 In order to facilitate the resolution of any
claims made against or incurred by Seller prior to the Closing, or for any other
reasonable purpose, for a period of seven (7) years after the Closing, Buyer
shall:

 

(i)                                     retain the Books and Records (including
personnel files) relating to periods prior to the Closing in a manner reasonably
consistent with the prior practices of Seller; and

 

(ii)                                  upon reasonable notice, afford Owners’
reasonable access (including the right to make, at Seller’s expense,
photocopies), during normal Business hours, to such Books and Records.

 

(b)                                 In order to facilitate the resolution of any
claims made by or against or incurred by Buyer after the Closing, or for any
other reasonable purpose, for a period of seven (7) years following the Closing,
Seller shall:

 

(i)                                     retain the books and records (including
personnel files) of Seller which relate to the Business and its operations for
periods prior to the Closing; and

 

51

--------------------------------------------------------------------------------



 

(ii)                                  upon reasonable notice, afford Buyer’s
Representatives reasonable access (including the right to make, at Buyer’s
expense, photocopies), during normal Business hours, to such books and records.

 

(c)                                  Neither Buyer or Buyer’s Representative, on
the one hand, nor Seller or Owners, on the other hand, shall be obligated to
provide the other with access to any books or records (including personnel
files) pursuant to this Section 6.05 where such access would violate any
applicable Law.

 

Section 6.06                            Public Announcements. Unless otherwise
required by applicable Law or stock exchange requirements (based upon the
reasonable advice of counsel), Buyer and its respective Affiliates will provide
Seller with reasonable advance opportunity to review any press release or other
public announcements in respect of this Agreement or the transactions
contemplated hereby, and the parties shall cooperate as to the timing and
contents of any such announcement.

 

Section 6.07                            [Reserved].

 

Section 6.08                            Receivables. From and after the Closing,
if Seller or any of their respective Affiliates receives or collects any funds
relating to any Accounts Receivable or any other Purchased Asset, Seller or
their respective Affiliates shall remit such funds to Buyer within five
(5) Business Days after its receipt thereof. From and after the Closing, if
Buyer or their respective Affiliate receives or collects any funds relating to
any Excluded Asset, Buyer or its Affiliate shall remit any such funds to Seller
within five (5) Business Days after its receipt thereof.

 

Section 6.09                            Tax Matters.

 

(a)                                 Seller and Owners shall, jointly and
severally, be liable for and pay, and pursuant to Section 7.02(c), shall
indemnify Buyer Indemnitees against, all Taxes (whether assessed or unassessed)
applicable to the Business, the Purchased Assets and the Assumed Liabilities, in
each case attributable to any Pre-Closing Tax Period. Buyer shall be jointly and
severally liable for and shall pay all Taxes (whether assessed or unassessed)
applicable to the Business, the Purchased Assets and the Assumed Liabilities
that are attributable to any Post-Closing Tax Period; provided, however, that
Buyer shall not be liable for or pay any Taxes which are Excluded Liabilities or
for which Seller is otherwise liable under this Agreement; including without
limitation, pursuant to the preceding sentence or Section 4.26. For purposes of
this Agreement, any Straddle Period shall be treated on a ‘closing of the books’
basis as two partial periods, one ending at the close of the Closing Date and
the other beginning on the day after the Closing Date, except that Taxes (such
as ad valorem property Taxes) imposed on a periodic basis shall be allocated on
a daily basis.

 

(b)                                 Notwithstanding Section 6.09(a), all
transfer, documentary, sales, use, stamp, registration, value added and other
such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement, the Ancillary Documents (including any real
property transfer Tax and any other similar Tax) shall be borne and paid by
Seller when due from Seller. Seller shall, at its own expense, timely file any
Tax Return or other document with respect to such Taxes or fees (and Buyer shall
cooperate with respect thereto as necessary).

 

(c)                                  Seller and Owners, jointly and severally on
the one hand, and Buyer, jointly and severally on the other hand, shall provide
reimbursement for any Taxes paid by one party all

 

52

--------------------------------------------------------------------------------



 

or a portion of which is the responsibility of the other party in accordance
with the terms of this Section 6.09. Within a reasonable time prior to the
payment of any such Taxes, the party paying such Taxes shall give notice to the
other party of the Taxes payable and the portion which is the liability of each
party, although failure to give such notice will not relieve the other party
from its liability hereunder.

 

(d)                                 After the Closing Date, Seller and Buyer
shall (and cause their respective Affiliates to):

 

(i)                                     reasonably assist the other party in
preparing any Tax Returns which such other party is responsible for preparing
and filing;

 

(ii)                                  reasonably cooperate fully in preparing
for any audits of, or disputes with Governmental Authorities regarding, any Tax
Returns of the Business or the Purchased Assets;

 

(iii)                               provide timely notice to the other in
writing of any pending or threatened Tax audits or assessments relating to Taxes
of the Business or the Purchased Assets for taxable periods for which the other
may have a liability under this Section 6.09; and

 

(iv)                              furnish the other with copies of all
correspondence received from any Governmental Authorities in connection with any
Tax audit or information request with respect to any such taxable period.

 

(e)                                  For the avoidance of doubt and
notwithstanding anything to the contrary in this Agreement, the obligations of
the parties set forth in this Section 6.09 shall be unconditional and absolute
and shall remain in effect for a period of sixty (60) days following the
expiration of any applicable period for any applicable statute of limitation
without limitation as to time.

 

Section 6.10                            Further Assurances. Following the
Closing, each of the parties hereto shall, and shall cause their respective
Affiliates to, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the Ancillary Documents, all at the sole cost
and expense of the requesting party (unless the requesting party is entitled to
indemnification therefor under ARTICLE VII below).

 

ARTICLE VII
INDEMNIFICATION

 

Section 7.01                            Survival. Subject to the limitations and
other provisions of this Agreement, the representations and warranties contained
herein shall survive the Closing and shall remain in full force and effect until
the date that is eighteen (18) months from the Closing Date; provided, that the
representations and warranties in Section 4.01 (Incorporation and Qualification
of Seller), Section 4.02 (Capitalization; Subsidiaries), Section 4.03 (Authority
of Seller and Owners; Enforceability), Section 4.09 (Affiliate Transactions),
Section 4.11 (Title to Purchased Assets), Section 4.23 (Environmental Matters),
Section 4.24 (Employee Benefit Matters), Section 4.25 (Employment Matters),
Section 4.26 (Taxes), Section 4.27 (Anti-Bribery, FCPA, OFAC and AML
Compliance), Section 4.28 (Brokers), Section 5.01 (Incorporation of Buyer),
Section 5.02 (Authority of Buyer; Enforceability), and Section 5.04 (Brokers)
(the “Fundamental

 

53

--------------------------------------------------------------------------------



 

Representations”) shall survive until the expiration of the applicable statute
of limitations plus ninety (90) days thereafter. All covenants and agreements of
the parties contained herein shall survive the Closing in accordance with their
terms plus twenty-four (24) months after the period of performance explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved. For purposes of this ARTICLE VII,
any inaccuracy in or breach of any representation or warranty, and the amount of
any Losses, shall be determined without regard to any materiality, Material
Adverse Effect or other similar qualification contained in or otherwise
applicable to such representation or warranty.

 

Section 7.02                            Indemnification by Seller and Owners.
Subject to the other terms and conditions of this ARTICLE VII, Seller and
Owners, jointly and severally, shall indemnify and defend Buyer, its respective
Affiliates and their respective Representatives (collectively, the “Buyer
Indemnitees”) against, and shall hold each of them harmless from and against,
and shall pay and reimburse each of them for, any and all Losses incurred or
sustained by, or imposed upon, Buyer Indemnitees, provided that a claim is made
prior to the end of the applicable survival period in accordance with the terms
of this Agreement, based upon, arising out of, with respect to or by reason of:

 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of Seller contained in this Agreement, the
Ancillary Documents or in any certificate or instrument delivered by or on
behalf of Seller pursuant to this Agreement, as of the date such representation
or warranty was made or as if such representation or warranty was made on and as
of the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);

 

(b)                                 any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Seller or Owners pursuant
to this Agreement, the Ancillary Documents or any certificate or instrument
delivered by or on behalf of Seller or Owners pursuant to this Agreement;

 

(c)                                  any Excluded Asset or any Excluded
Liability, including the failure of Seller to pay, discharge and perform any of
the Excluded Liabilities;

 

(d)                                 any Third Party Claim based upon, resulting
from or arising out of the Business, operations, properties, assets or
obligations of Seller or any of their Affiliates (other than the Purchased
Assets or Assumed Liabilities) conducted, existing or arising on or prior to the
Closing Date;

 

(e)                                  any costs incurred by the Buyer as a result
of, or in conjunction with, any requirement that a group health plan sponsored
by the Buyer or an Affiliate of the Buyer provide coverage to any M&A Qualified
Beneficiary with respect to the transactions contemplated by this Agreement;

 

(f)                                   any misclassification by Seller of the
current or former employees of Seller as “exempt” or “non-exempt” for any
federal or state wage and hours Law;

 

54

--------------------------------------------------------------------------------



 

(g)                                  any failure to obtain and retain in the
Books and Records, or to properly complete, Forms 1-9, or to satisfy any
applicable mandatory E-Verify obligations, for any current or former employees
of the Seller;

 

(h)                                 any fraud or knowing or reckless
misrepresentation in the representations and warranties made by Seller in this
Agreement, the Ancillary Documents and any certificates or instruments delivered
by or on behalf of Seller pursuant to this Agreement; provided, that, for
determining whether Seller has committed any fraud or knowingly or recklessly
made any representation or warranty, the actual knowledge of the Knowledge
Parties will be imputed to Seller; and

 

(i)                                     those items set forth in
Section 7.02(i) of the Disclosure Schedules.

 

Section 7.03                            Indemnification by Buyer. Subject to the
other terms and conditions of this ARTICLE VII, Buyer shall indemnify and defend
Seller and Owners and each of their respective Affiliates and their respective
Representatives (collectively, the “Seller Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses incurred or sustained by, or imposed upon, Seller
Indemnitees based upon, arising out of, with respect to or by reason of:

 

(a)                                 any inaccuracy in or breach of any of the
representations or warranties of Buyer contained in this Agreement, the
Ancillary Documents or in any certificate or instrument delivered by or on
behalf of Buyer pursuant to this Agreement, as of the date such representation
or warranty was made or as if such representation or warranty was made on and as
of the Closing Date (except for representations and warranties that expressly
relate to a specified date, the inaccuracy in or breach of which will be
determined with reference to such specified date);

 

(b)                                 any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Buyer pursuant to this
Agreement, the Ancillary Documents or any certificate or instrument delivered by
or on behalf of Buyer pursuant to this Agreement;

 

(c)                                  any Assumed Liability, including the
failure of Buyer to pay, discharge, and perform any of the Assumed Liabilities;

 

(d)                                 any Third Party Claim based upon, resulting
from or arising out of the Business, operations, properties, assets or
obligations of Buyer or any of its Affiliates conducted, existing or arising
after the Closing Date; and

 

(e)                                  any fraud or knowing or reckless
misrepresentation in the representations and warranties made by Buyer in this
Agreement, the Ancillary Documents and any certificates of instruments delivered
by or on behalf of Buyer pursuant to this Agreement; provided, that, for
determining whether Buyer has committed any fraud or knowingly or recklessly
made any representation or warranty, the actual knowledge of the Knowledge
Parties will be imputed to Buyer.

 

Section 7.04                            [Reserved].

 

Section 7.05                            Indemnification Procedures. The party
making a claim under this ARTICLE VII is referred to as the “Indemnified Party”
and the party against whom such claims are asserted under this ARTICLE VII is
referred to as the “Indemnifying Party”.

 

55

--------------------------------------------------------------------------------



 

(a)                                 Third Party Claims. If any Indemnified Party
receives notice of the assertion or commencement of any Action made or brought
by any Person who is not a party to this Agreement or an Affiliate of a party to
this Agreement or a Representative of the foregoing (a “Third Party Claim”)
against such Indemnified Party with respect to which the Indemnifying Party is
obligated to provide indemnification under this Agreement, the Indemnified Party
shall give the Indemnifying Party reasonably prompt written notice thereof, but
in any event not later than thirty (30) calendar days after receipt of such
notice of such Third Party Claim. The failure to give such prompt written notice
shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that the Indemnifying Party forfeits
rights or defenses by reason of such failure, or has otherwise adversely
affected the Indemnified Party’s ability to address, mediate, resolve, or
otherwise mitigate such Third Party Claim. Such notice by the Indemnified Party
shall describe the Third Party Claim in reasonable detail, and shall include
copies of all material written evidence thereof.

 

(b)                                 Participation by the Indemnifying Party. The
Indemnifying Party shall have the right to participate in, or by giving written
notice to the Indemnified Party acknowledging such Third Party Claim is covered
as indemnifiable under Section 7.02 or Section 7.03, respectively, to assume the
control of the defense of any Third Party Claim at the Indemnifying Party’s
expense and by the Indemnifying Party’s own counsel, and the Indemnified Party
shall cooperate in good faith in such defense; provided, that if the
Indemnifying Party is Seller, such Indemnifying Party shall not have the right
to defend or direct the defense of any such Third Party Claim that (i) is
asserted directly by or on behalf of a Person that is a supplier or customer of
the Business, (ii) seeks an injunction or other equitable relief against the
Indemnified Party, or (iii) asserts or alleges any criminal violation or
material violation by the Business with any Law; provided, further, that the
Indemnifying Party shall forfeit its right to assume the control of the defense
of a Third Party Claim if it shall not promptly appoint counsel and continue
diligently to pursue such defense to resolution or if such Indemnifying Party
cannot show, to the reasonable satisfaction of the Indemnified Party, adequate
resources to fund such defense. In the event that the Indemnifying Party assumes
control of the defense of any Third Party Claim, subject to Section 7.05(e), it
shall have the right to take such action as it deems necessary to avoid,
dispute, defend, appeal or make counterclaims pertaining to any such Third Party
Claim in the name and on behalf of the Indemnified Party.

 

(c)                                  Participation by the Indemnified Party. The
Indemnified Party shall have the right to participate in the defense of any
Third Party Claim with counsel selected by it subject to the Indemnifying
Party’s right, if any, to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party;
provided, that, if, in the reasonable opinion of counsel to the Indemnified
Party, (i) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party or
(ii) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party so determines separate counsel is
required. If the Indemnifying Party elects not to compromise or defend such
Third Party Claim, fails to promptly notify the Indemnified Party in writing of
its election to defend as provided in this Agreement, or fails to diligently
prosecute the defense of such Third Party Claim, the Indemnified Party may,
subject to Section 7.05(e), pay, compromise, defend such Third Party Claim and
seek indemnification for any and all Losses based upon, arising from or relating
to such Third Party Claim.

 

56

--------------------------------------------------------------------------------



 

(d)                                 Cooperation. Seller and Buyer’s
Representative shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 6.02) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

 

(e)                                  Settlement of Third Party Claims.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not enter into settlement of any Third Party Claim without the prior
written consent of the Indemnified Party, which Consent will not be unreasonably
withheld, conditioned, or delayed, except as provided in this Section 7.05(e).
If a firm offer is made to settle a Third Party Claim without leading to
liability or the creation of a financial or other obligation on the part of the
Indemnified Party and provides, in customary form, for the unconditional release
of each Indemnified Party from all liabilities and obligations in connection
with such Third Party Claim and the Indemnifying Party desires to accept and
agree to such offer, the Indemnifying Party shall give written notice to that
effect to the Indemnified Party. If the Indemnified Party fails to consent to
such firm offer within ten (10) days after its receipt of such notice, the
Indemnified Party may continue to contest or defend such Third Party Claim and
in such event, the maximum liability of the Indemnifying Party as to such Third
Party Claim shall not exceed the amount of such settlement offer. If the
Indemnified Party fails to consent to such firm offer and also fails to assume
defense of such Third Party Claim, the Indemnifying Party may settle the Third
Party Claim upon the terms set forth in such firm offer to settle such Third
Party Claim. If the Indemnified Party has assumed the defense of a Third Party
Claim, it shall not agree to any settlement without the written consent of the
Indemnifying Party (which consent shall not be unreasonably withheld or
delayed).

 

Section 7.06                            Payments; Escrow Fund.

 

(a)                                 Once a Loss is agreed to by the Indemnifying
Party or finally adjudicated to be payable pursuant to this ARTICLE VII, the
Indemnifying Party shall satisfy its obligations within five (5) Business Days
of such agreement or final, non-appealable adjudication by wire transfer of
immediately available funds. The parties hereto agree that should an
Indemnifying Party not make full payment of any such obligations within such
five (5) Business Day period, any amount payable shall accrue interest from and
including the date of agreement of the Indemnifying Party or final,
non-appealable adjudication to and including the date such payment has been made
at a rate per annum equal to eight percent (8%). Such interest shall be
calculated daily on the basis of a three hundred sixty-five (365) day year and
the actual number of days elapsed, compounding monthly until paid in full.

 

(b)                                 Subject to Section 7.10 and Section 7.11,
any Losses payable to a Buyer Indemnitee pursuant to Section 7.02(a) for
inaccuracy or breach of any of the Fundamental Representations, or pursuant to
Section 7.02(b), Section 7.02(c), Section 7.02(d), Section 7.02(e),
Section 7.02(g), Section 7.02(h) or Section 7.02(i) shall be satisfied in the
following order:  (i) payment from the Escrow Fund; or (ii) by setting off
Losses against the value of any Earnout Payments paid or unpaid to Seller; or
(iii) payment from the Seller and Owners, jointly and severally; provided, for
the avoidance of doubt, that, if the Buyer Indemnitees shall seek to recover any
such Losses from the Escrow Fund, the Seller and Owner shall be relieved of
liability for such Losses only to the extent that the Buyer Indemnitees shall
actually recover such Losses from the Escrow Fund.

 

57

--------------------------------------------------------------------------------



 

Section 7.07                            Tax Treatment of Indemnification
Payments. All indemnification payments made under this Agreement shall be
treated by the parties as an adjustment to the Purchase Price for Tax purposes,
unless otherwise required by Law.

 

Section 7.08                            Effect of Investigation; Reliance;
Representations Cumulative. Except as otherwise set forth in this Agreement, the
representations, warranties and covenants of the Indemnifying Party, and the
Indemnified Party’s right to indemnification with respect thereto, shall not be
affected or deemed waived by reason of any investigation made by or on behalf of
the Indemnified Party (including by any of its Representatives) or by reason of
the fact that the Indemnified Party or any of its Representatives knew or should
have known that any such representation or warranty is, was or might be
inaccurate. All of the representations and warranties contained in this
Agreement, the Ancillary Documents or any certificate or instrument delivered
pursuant to this Agreement are material. Except as otherwise set forth in this
Agreement, the consummation by a party of the Closing shall constitute prima
facie evidence that the party to whom any representation or warranty contained
in this Agreement, the Ancillary Documents or any certificate or instrument
delivered pursuant to this Agreement has been made has specifically relied
thereon in consummating the transactions contemplated by this Agreement. The
representations and warranties in this Agreement, the Ancillary Documents and
any certification or instruments delivered pursuant to this Agreement are
cumulative, and an Indemnified Party shall be entitled to bring a claim for
Losses arising from the inaccuracy or breach of any one or more of such
representations or warranties notwithstanding that one or more other such
representations or warranties may treat the subject matter of such Losses with
greater or lesser particularity.

 

Section 7.09                            Exclusive Remedies. Subject to
Section 2.06, Section 6.03(c) and Section 8.12, the parties acknowledge and
agree that their sole and exclusive remedy with respect to any and all claims
(other than claims arising from fraud, criminal activity or willful and
intentional misconduct, or knowing or reckless misrepresentation, on the part of
a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement, shall be pursuant to the indemnification provisions set forth in
this ARTICLE VII. In furtherance of the foregoing, each party hereby waives, to
the fullest extent permitted under Law, any and all rights, claims and causes of
action for any breach of any representation, warranty, covenant, agreement or
obligation set forth herein or otherwise relating to the subject matter of this
Agreement it may have against the other parties hereto and their Affiliates and
each of their respective Representatives arising under or based upon any Law,
except pursuant to the indemnification provisions set forth in this ARTICLE VII.
Nothing in this Section 7.09 shall limit any Person’s right to seek and obtain
any equitable relief to which any Person shall be entitled or to seek any
available remedy on account of any party’s fraud, knowing or reckless
misrepresentation, or other criminal or willful and intentional misconduct and
any indemnification rights under this ARTICLE VII shall be in addition to, and
not in lieu of, such other relief or remedy.

 

Section 7.10                            Limitations.  Notwithstanding anything
to the contrary contained in this Agreement:

 

(a)                                 The indemnities herein are intended solely
for the benefit of the Persons expressly identified in this ARTICLE VII (and
their permitted successors and assigns) and are in no way intended to, nor shall
they, constitute an agreement for the benefit of, or be enforceable by, any
other Person.

 

58

--------------------------------------------------------------------------------



 

(b)                                 Payments by an Indemnifying Party under this
ARTICLE VII in respect of any Loss shall be limited to the amount of any
liability or damage that remains after deducting therefrom any insurance
proceeds and any indemnity, contribution or other similar payment received or
reasonably expected to be received by the Indemnified Party in respect of any
such claim.  The Indemnified Party shall use its commercially reasonable efforts
to recover under insurance policies or indemnity, contribution or other similar
agreements for any Losses prior to seeking indemnification under this Agreement.

 

(c)                                  Payments by an Indemnifying Party pursuant
to this ARTICLE VII in respect of any Loss shall be reduced by an amount equal
to any Tax benefit realized or reasonably expected to be realized as a result of
such Loss by the Indemnified Party.

 

(d)                                 In no event shall any Indemnifying Party be
liable to an Indemnified Party for any punitive, incidental, consequential,
special or indirect damages, including loss of future revenue or income, loss of
profits, loss of business reputation or opportunity relating to the breach or
alleged breach of this Agreement, or diminution of value or any damages based on
any type of multiple.

 

(e)                                  Each Indemnified Party shall take, and
cause its Affiliates to take, all reasonable steps to mitigate any Loss upon
becoming aware of any event or circumstances that would be reasonably expected
to, or does, give rise thereto, including incurring costs only to the minimum
extent necessary to remedy the breach that gives rise to such Loss. Each
Indemnified Party shall use its reasonable efforts not to pay or accrue any such
Losses until it has provided the Indemnifying Party with prior written notice
and the reasonable opportunity to defend, address, mediate, resolve, or
otherwise mitigate any such potential Losses.

 

(f)                                   The indemnities herein are further subject
to, and limited by, the other terms and provisions of this ARTICLE VII.

 

Section 7.11                            Indemnification Basket and Cap Amount.

 

(a)                                 Notwithstanding anything to the contrary set
forth in this Agreement, subject to the terms, conditions and limitations set
forth in this ARTICLE VII, Seller Parties shall not be liable hereunder to Buyer
Indemnified Parties as a result of any breach of any of the representations or
warranties of Seller Parties, unless and until the Losses incurred by Buyer
Indemnified Parties as a result of such breaches exceed in, the aggregate,
$125,000 (the “Basket”); provided, however, that after the total of all Losses
with respect to such claims exceeds the amount of the Basket, the Basket will be
disregarded, and Seller Parties, subject to the terms, conditions and
limitations set forth in this ARTICLE VII, will be liable for one hundred
percent (100%) of all Losses with respect to all such claims.  All references to
“material,” “materiality,” “Material Adverse Effect” and “Knowledge” shall be
disregarded for purposes of determining whether there is a Loss hereunder.

 

(b)                                 Subject to the terms, conditions and
limitations set forth in this ARTICLE VII, the aggregate amount required to be
paid by all of Seller Parties as a result of any breach of any of the
representations and warranties of any of Seller Parties, other than a breach of
the Fundamental Representations or any breaches on account of fraud or willful
and intentional misconduct, shall not exceed, in the aggregate, $1,400,000 (the
“Cap Amount”).

 

59

--------------------------------------------------------------------------------



 

Section 7.12                            Additional Limitations.  An Indemnified
Party shall not be entitled to indemnification for any Losses pursuant to this
Agreement (including the indemnities set forth in ARTICLE VII) to the extent
such Losses (i) would not have arisen had the Indemnified Party adhered to its
common law duty to mitigate any potential Losses upon and after becoming aware
of any event or condition which could reasonably be expected to give rise to any
Losses that are indemnifiable hereunder, (ii) are directly attributable to its
fraud, gross negligence or willful misconduct of the Indemnified Party,
(iii) that are attributable to an Indemnified Party’s failure to notify the
Indemnified Party of its Knowledge of a breach or representation, but only to
the extent such failure to notify directly results in the Loss, or (iv) are of a
punitive, consequential, incidental or exemplary nature, including, but not
limited to, lost profits and lost business/investment opportunities (unless such
Losses are sought by or payable to a third party).  Furthermore, to the extent
an Indemnified Party is indemnified by an Indemnifying Party or any of such
Indemnifying Party’s equity holders based on the indirect liability of such
equity holder, then the Indemnified Party will not be entitled to any
duplicative recovery for that same Loss as an indemnification claim against
another Indemnifying Party or any of such Indemnifying Party’s equity holders
based on the indirect liability of such equity holders pursuant to this
ARTICLE VII.  With respect to any claim for indemnification, the Indemnified
Party will use its good faith efforts not to incur any Losses until such time as
it has provided the Indemnifying Party with written notice and a thirty (30) day
period in which to cure any such claim; provided, however, where such claim is
not reasonably capable of being cured within said thirty (30) day period, the
Indemnifying Party shall have up to an additional thirty (30) days in which to
use its good faith efforts to remedy or cure any such claim.

 

ARTICLE VIII
MISCELLANEOUS

 

Section 8.01                            Expenses. Except as otherwise expressly
provided herein, all costs and expenses, including, without limitation, fees and
disbursements of counsel, financial advisors and accountants, incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such costs and expenses, whether or not the Closing
shall have occurred.

 

Section 8.02                            Notices. All notices, requests,
consents, claims, demands, waivers and other communications hereunder shall be
in writing and shall be deemed to have been given (a) when delivered by hand
(with written confirmation of receipt); (b) when received by the addressee if
sent by a nationally recognized overnight courier (receipt requested); (c) on
the date sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal Business hours of the recipient, and on the
next Business Day if sent after normal Business hours of the recipient or (d) on
the third (3rd) day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 8.02):

 

If to Seller or Owners:

 

Richard J. Harpenau
6190 Sand Pine Court
Jupiter, FL 33458

 

 

E-Mail:

rick@dryerbox.com

 

60

--------------------------------------------------------------------------------



 

with a copy to (which shall not constitute notice):

 

 

Nason, Yeager, Gerson, Harris & Fumero, P.A
3001 PGA Boulevard — Suite 305
Palm Beach Gardens, Florida 33410

 

 

Attention:

Alan I. Armour II, Esq.

 

 

E-Mail:

aarmour@nasonyeager.com

 

 

 

If to Buyer or Buyer’s Representative:

 

Ryan Sullivan

440 South LaSalle Street - Suite 3100

 

 

Chicago, IL 60605

 

 

E-Mail:

Ryan_Sullivan@contmtl.com

 

 

 

with a copy to (which shall not constitute notice):

 

 

Taft Stettinius & Hollister LLP
111 East Wacker Drive - Suite 2800

 

 

Chicago, IL 60601

 

 

Attention:

Michael C. Jurasek, Esq.

 

 

E-Mail:

mjurasek@taftlaw.com

 

Section 8.03                            Interpretation. For purposes of this
Agreement, (a) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

Section 8.04                            Headings. The headings in this Agreement
are for reference only and shall not affect the interpretation of this
Agreement.

 

Section 8.05                            Severability. If any term or provision
of this Agreement is invalid, illegal or unenforceable in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other term or
provision of this Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Except as provided in Section 6.03(d), upon
such determination that any term or other provision is invalid, illegal or
unenforceable, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the greatest
extent possible.

 

Section 8.06                            Entire Agreement. This Agreement and the
Ancillary Documents constitute the sole and entire agreement of the parties to
this Agreement with respect to the subject

 

61

--------------------------------------------------------------------------------



 

matter contained herein and therein, and supersede all prior and contemporaneous
understandings and agreements, both written and oral, with respect to such
subject matter. In the event of any inconsistency between the statements in the
body of this Agreement and those in the Ancillary Documents, the Exhibits and
Disclosure Schedules (other than an exception expressly set forth as such in the
Disclosure Schedules), the statements in the body of this Agreement will
control.

 

Section 8.07                            Successors and Assigns. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and permitted assigns. Neither party may assign its
rights or obligations hereunder without the prior written consent of the other
party, which consent shall not be unreasonably withheld or delayed; provided,
however, that Buyer may, without the prior written consent of Seller or Owners,
assign all or any portion of its rights under this Agreement to one or more of
its Affiliates or to any successor to all or any material portion of the
Purchased Assets provided such assignee or successor assumes Buyer’s obligations
under this Agreement. No assignment shall relieve the assigning party of any of
its obligations hereunder.

 

Section 8.08                            No Third-party Beneficiaries. Except as
provided in ARTICLE VII and Section 4.28 of this Agreement, this Agreement is
for the sole benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 8.09                            Amendment and Modification; Waiver. This
Agreement may only be amended, modified or supplemented by an agreement in
writing signed by each party hereto. No waiver by any party of any of the
provisions hereof shall be effective unless explicitly set forth in writing and
signed by the party so waiving. No waiver by any party shall operate or be
construed as a waiver in respect of any failure, breach or default not expressly
identified by such written waiver, whether of a similar or different character,
and whether occurring before or after that waiver. No failure to exercise, or
delay in exercising, any right, remedy, power or privilege arising from this
Agreement shall operate or be construed as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.

 

Section 8.10                            Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                 This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction).

 

(b)                                 ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR BASED UPON THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA OR THE COURTS OF THE STATE OF ILLINOIS IN EACH CASE
LOCATED IN COOK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING

 

62

--------------------------------------------------------------------------------



 

OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY
WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

 

(c)                                  EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE ANCILLARY DOCUMENTS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.10(c).

 

(d)                                 The provisions of this Section 8.10 may be
enforced by any court of competent jurisdiction, and the party prevailing in
such action shall be entitled to an award of all costs, fees and expenses,
including attorneys’ fees and expenses to be paid by the party against whom
enforcement is ordered.

 

Section 8.11                            Buyer’s Representative.

 

(a)                                 Buyer hereby appoint Ryan Sullivan (the
“Buyer’s Representative”) as agent and attorney-in-fact for Buyer and, from and
after the Closing Date, irrevocably authorize Buyer’s Representative to act for
each and all of Buyer in all cases where this Agreement or any Ancillary
Agreement calls for the action, determination, or decision of Buyer. Buyer
hereby authorizes Buyer’s Representative to: (i) receive all notices or
documents given or to be given to Buyer pursuant hereto or in connection
herewith or therewith and to receive and accept services of legal process in
connection with any Action arising under this Agreement; (ii) execute and
deliver amendments to this Agreement on behalf of Buyer; (iii) engage counsel,
accountants and other advisors, and incur other expenses in connection with this
Agreement, any Ancillary Agreement or the transactions contemplated hereby or
thereby, as Buyer’s Representative may in its sole discretion deem necessary or
appropriate, and (iv) take such action as Buyer’s Representative may in its sole
discretion deem necessary or appropriate in respect of: (w) waiving any
inaccuracies in the representations or warranties of Seller and Owners contained
in this Agreement, any Ancillary Agreement or in any document delivered by
Seller or Owners pursuant hereto, (x) taking such other action as Buyer’s
Representative is authorized to take under this Agreement, (y) receiving all
documents or certificates and making all determinations, in its capacity as
Buyer’s Representative, required under this Agreement, and (z) all such actions
as may be necessary to carry out the responsibilities of Buyer’s Representative
contemplated by this Agreement, including the defense or settlement of any
claims for which indemnification is sought pursuant to ARTICLE VII and any
waiver of any obligation of Seller; provided, that for the avoidance of doubt,
Buyer’s Representative shall have no power or authority to act as
attorney-in-fact or otherwise with respect to any indemnification claim solely
against a Person other than

 

63

--------------------------------------------------------------------------------



 

Buyer for fraud or in connection with an Employment Agreement. A decision, act,
consent or instruction of Buyer’s Representative will be final, binding and
conclusive upon Buyer, and Seller may rely upon any decision, act, consent or
instruction of Buyer’s Representative as being the decision, act, consent or
instruction of Buyer.

 

(b)                                 If Buyer’s Representative desires to resign
as Buyer’s Representative, he shall provide written notice to Buyer and Owners
and Buyer shall promptly appoint another Person as a successor Buyer’s
Representative and provide written notice of the same to Seller and Owners.
Buyer’s Representative’s resignation shall not be effective until a successor
has accepted such appointment in writing and written notice of such has been
provided to Seller and Owners.

 

(c)                                  Buyer’s Representative is acting solely in
an agency capacity and will have no liability of any type for any action in the
capacity of Buyer’s Representative in accordance with the terms of this
Agreement or any Ancillary Agreement, including the compromise, settlement,
payment, or defense of any claim (including expenses and costs associated
therewith) under this Agreement or any Ancillary Agreement regardless of whether
one or more of Buyer is the claimant or the party against whom a claim is being
made. Buyer’s Representative shall not by reason of this Agreement have a
fiduciary relationship in respect of Buyer or its direct or indirect equity
holders.

 

(d)                                 Seller, Owners, and Seller Indemnitees:
(i) shall be entitled to rely on any action or decision of Buyer’s
Representative hereunder, and (ii) shall have no liability to Buyer or Buyer’s
Representatives for any actions taken pursuant to instructions within the
authority of Buyer’s Representative.

 

Section 8.12                            Specific Performance. The parties agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof, in addition to any other
remedy to which they are entitled at law or in equity.

 

Section 8.13                            Counterparts. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall be deemed to be one and the same agreement. A signed copy
of this Agreement delivered by facsimile, e-mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original signed copy of this Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

64

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

SELLER:

 

 

 

IN-O-VATE TECHNOLOGIES, INC.

 

 

 

 

 

 

By:

 

 

Name:

Richard J. Harpenau

 

Title:

President

 

 

 

OWNERS:

 

 

 

 

 

 

 

RICHARD J. HARPENAU

 

 

 

 

 

 

 

KAREN HARPENAU

 

[Signature Page to In-O-Vate Asset Purchase Agreement]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

BUYER:

 

 

 

INOVATE ACQUISITION COMPANY

 

 

 

 

 

 

By:

 

 

Name:

Ryan Sullivan

 

Title:

President

 

 

 

BUYER’S REPRESENTATIVE:

 

 

 

 

 

 

 

RYAN SULLIVAN

 

[Signature Page to In-O-Vate Asset Purchase Agreement]

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

ESCROW AGREEMENT

 

[ATTACHED HERETO]

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

EARNOUT AGREEMENT

 

[ATTACHED HERETO]

 

B-1

--------------------------------------------------------------------------------